--------------------------------------------------------------------------------

Exhibit 10.1
 
EXECUTED VERSION
  


[image0.jpg]
 
CREDIT AGREEMENT
 
dated as of
 
April 30, 2015
 
among
 
KIRBY CORPORATION,
 
The Lenders Party Hereto,
 
JPMORGAN CHASE BANK, N.A,
as Administrative Agent,
 
BANK OF AMERICA, N.A.
and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents,
 
and
 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
BRANCH BANKING AND TRUST COMPANY
and
ROYAL BANK OF CANADA,
as Documentation Agents
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and
WELLS FARGO SECURITIES, LLC,
as Joint Bookrunners and Co-Lead Arrangers
 


 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 

 
Page
   
ARTICLE I Definitions
1
SECTION 1.01 Defined Terms
1
SECTION 1.02 Classification of Loans and Borrowings
18
SECTION 1.03 Terms Generally
19
SECTION 1.04 Accounting Terms; GAAP
19
SECTION 1.05 Timing of Payment or Performance
19
   
ARTICLE II The Credits
20
SECTION 2.01 Commitments
20
SECTION 2.02 Loans and Borrowings
20
SECTION 2.03 Requests for Revolving Borrowings
20
SECTION 2.04 Swingline Loans
21
SECTION 2.05 Letters of Credit
22
SECTION 2.06 Funding of Borrowings
27
SECTION 2.07 Interest Elections
27
SECTION 2.08 Termination and Reduction of Commitments
28
SECTION 2.09 Repayment of Loans; Evidence of Debt
29
SECTION 2.10 Prepayment of Loans
30
SECTION 2.11 Fees
30
SECTION 2.12 Interest
31
SECTION 2.13 Alternate Rate of Interest
32
SECTION 2.14 Increased Costs
32
SECTION 2.15 Break Funding Payments
34
SECTION 2.16 Withholding of Taxes; Gross Up
34
SECTION 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
38
SECTION 2.18 Mitigation Obligations; Replacement of Lenders
40
SECTION 2.19 Expansion Option
41
SECTION 2.20 Cash Collateral
42
SECTION 2.21 Defaulting Lenders
43
   
ARTICLE III Representations and Warranties
45
SECTION 3.01 Organization; Powers
45
SECTION 3.02 Authorization; Enforceability
46
SECTION 3.03 Governmental Approvals; No Conflicts
46
SECTION 3.04 Financial Condition; No Material Adverse Change
46
SECTION 3.05 Properties
46
SECTION 3.06 Litigation and Environmental Matters
47
SECTION 3.07 Compliance with Laws and Agreements
47
SECTION 3.08 Governmental Regulation
47
SECTION 3.09 Taxes
47
SECTION 3.10 ERISA
47
SECTION 3.11 Disclosure
47
SECTION 3.12 No Undisclosed Liabilities
48

 
i

--------------------------------------------------------------------------------

SECTION 3.13 Labor Matters
48
SECTION 3.14 Margin Stock
48
SECTION 3.15 Anti-Corruption Laws and Sanctions
48
   
ARTICLE IV Conditions
49
SECTION 4.01 Effective Date
49
SECTION 4.02 Each Credit Event
50
   
ARTICLE V Affirmative Covenants
50
SECTION 5.01 Financial Statements; Ratings Change and Other Information
50
SECTION 5.02 Notices of Material Events
52
SECTION 5.03 Existence; Conduct of Business
52
SECTION 5.04 Taxes; Claims
52
SECTION 5.05 Maintenance of Properties; Insurance
53
SECTION 5.06 Books and Records; Accounting Systems; Inspection Rights
53
SECTION 5.07 Compliance with Laws and Agreements
53
SECTION 5.08 Use of Proceeds and Letters of Credit
53
SECTION 5.09 Accuracy of Information
54
SECTION 5.10 Maintenance of Ratings
54
SECTION 5.11 Further Assurances
54
   
ARTICLE VI Negative Covenants
54
SECTION 6.01 Debt
54
SECTION 6.02 Liens
55
SECTION 6.03 Consolidated Subsidiary Dispositions
57
SECTION 6.04 Consolidated Subsidiary Distributions
57
SECTION 6.05 Mergers and Acquisitions
57
SECTION 6.06 Restricted Investments
57
SECTION 6.07 Lines of Business
58
SECTION 6.08 Transactions with Affiliates
58
SECTION 6.09 Restricted Payments
58
SECTION 6.10 Financial Covenants
58
   
ARTICLE VII Events of Default
58
   
ARTICLE VIII The Administrative Agent
60
   
ARTICLE IX Miscellaneous
63
SECTION 9.01 Notices
63
SECTION 9.02 Waivers; Amendments
65
SECTION 9.03 Expenses; Indemnity; Damage Waiver
66
SECTION 9.04 Successors and Assigns
67
SECTION 9.05 Survival
71
SECTION 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
71
SECTION 9.07 Severability
72
SECTION 9.08 Right of Setoff
72
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process
72

 
ii

--------------------------------------------------------------------------------

SECTION 9.10 WAIVER OF JURY TRIAL
73
SECTION 9.11 Headings
73
SECTION 9.12 Confidentiality
73
SECTION 9.13 Material Non-Public Information
74
SECTION 9.14 Interest Rate Limitation
74
SECTION 9.15 No Advisory or Fiduciary Relationship
75
SECTION 9.16 USA PATRIOT Act
76
SECTION 9.17 Final Agreement of the Parties
76

 
SCHEDULES:
 
Schedule 1.01 – Existing Letters of Credit
 
Schedule 2.01 – Commitments
 
Schedule 3.01 – Consolidated Subsidiaries (Part A) and Excluded Affiliates (Part
B)

 
EXHIBITS:
 
Exhibit A -- Form of Assignment and Assumption
 
Exhibit B -- Form of Borrowing Request
 
Exhibit C -- Form of Interest Election Request
 
Exhibit D-1 -- U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit D-2 -- U.S. Tax Compliance Certificate (For Foreign Participants that
are not Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit D-3 -- U.S. Tax Compliance Certificate (For Foreign Participants that
are Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit D-4 -- U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes)
 
Exhibit E -- Form of Increasing Lender Agreement
 
Exhibit F -- Form of Augmenting Lender Agreement

iii

--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of April 30, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the
“Agreement”), among KIRBY CORPORATION, the LENDERS party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Syndication Agents, and THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., BRANCH BANKING AND TRUST COMPANY and ROYAL BANK OF CANADA, as
Documentation Agents.
 
The parties hereto agree as follows:
 
ARTICLE I


Definitions
 
SECTION 1.01   Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.
 
“Act” has the meaning assigned to it in Section 9.16.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Adjusted Net Income” means, for any period, Net Income for such period, less,
to the extent otherwise included in such Net Income, (a) extraordinary gains,
including gains arising from the sale of capital assets, the write-up of assets
or the acquisition of securities, in each case, by the Borrower or any of its
Consolidated Subsidiaries and (b) net income of any Person (other than a
Consolidated Subsidiary) in which the Borrower or any of its Consolidated
Subsidiaries has an ownership interest, except for the portion of such net
income that has been distributed to the Borrower or a Consolidated Subsidiary,
plus, to the extent not otherwise included in such Net Income, (i) extraordinary
losses, including losses arising from the sale of capital assets of the Borrower
or any of its Consolidated Subsidiaries, and (ii) distributions (other than
returns of capital) which have been made to the Borrower or a Consolidated
Subsidiary by any Person (other than a Consolidated Subsidiary) in which the
Borrower or any of its Consolidated Subsidiaries has an ownership interest.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
1

--------------------------------------------------------------------------------

“Affiliate” means, when used with respect to any Person, any Person controlling,
controlled by or under common control with any such Person (within the meaning
of Rule 405 under the Securities Act of 1933).
 
“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.
 
“Agent Party” has the meaning assigned to it in Section 9.01(d).
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein. 
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
Federal Funds Effective Rate or the Adjusted LIBO Rate shall be effective from
and including the effective date of such change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate, respectively.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Affiliates from time to
time concerning or relating to bribery or corruption.
 
“Applicable Margin” means, for any day, with respect to any ABR Revolving Loan
or Eurodollar Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as
the case may be, based upon the S&P Rating, Moody’s Rating and Fitch Rating
(individually, a “Rating” and collectively, the “Ratings”), on such date:
 
Pricing Level
S&P/Moody’s/Fitch
Rating
ABR
Spread
Eurodollar
Spread
Commitment Fee
Rate
Pricing Level I
Greater than or equal to
BBB+/Baa1/BBB+
0.00%
1.00%
0.100%
Pricing Level II
Equal to
BBB/Baa2/BBB
0.125%
1.125%
0.150%
Pricing Level III
Equal to
BBB-/Baa3/BBB-
0.375%
1.375%
0.200%
Pricing Level IV
Equal to
BB+/Ba1/BB+
0.625%
1.625%
0.250%
Pricing Level V
Less than or equal to
BB/Ba2/BB
0.875%
1.875%
0.300%

 
2

--------------------------------------------------------------------------------

For purposes of the foregoing,
 
(a)                if either Moody’s or S&P shall not have in effect a Rating
and the Borrower is using all commercially reasonable efforts to maintain both
Ratings, then the remaining Rating shall determine the Pricing Level;
 
(b)                if the Moody’s Rating and the S&P Rating fall within the same
Pricing Level, that Pricing Level shall apply;
 
(c)                if the Moody’s Rating and the S&P Rating shall fall within
different Pricing Levels that differ by only one level, the Pricing Level in
which the higher Rating falls shall apply;
 
(d)               if the Moody’s Rating and the S&P Rating shall fall within
different Pricing Levels that differ by more than one level and the Fitch Rating
falls within the same Pricing Level as the either the Moody’s Rating or the S&P
Rating, that Pricing Level shall apply;
 
(e)                if the Moody’s Rating and the S&P Rating shall fall within
different Pricing Levels that differ by more than one level and the Fitch Rating
does not fall within either of such Pricing Levels, the Pricing Level in which
the middle Rating falls shall apply; and
 
(f)                 if the Moody’s Rating and the S&P Rating shall fall within
different Pricing Levels that differ by more than one level and Fitch shall not
have in effect a Rating, the Pricing Level that is one level below the Pricing
Level in which the higher Rating falls shall apply.
 
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.  If the rating system of Moody’s,
S&P or Fitch shall change, or if any such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating most recently in effect prior to such
change or cessation.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment.  If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments.
 
“Approved Fund” has the meaning assigned to it in Section 9.04(b).
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
3

--------------------------------------------------------------------------------

“Augmenting Lender” has the meaning assigned to it in Section 2.19.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
all of the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means Kirby Corporation, a Nevada corporation.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 and substantially in the form of Exhibit B.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Lease” means, as to any Person, any lease or rental agreement in
respect of which such Person’s obligations as lessee under such lease or rental
agreement, constitute obligations which shall have been or should be, in
accordance with GAAP, capitalized on the balance sheet of such Person.
 
“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or the
Lenders, as collateral for LC Exposure or obligations of Lenders to fund
participations in respect of Letters of Credit, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, make arrangements for other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable Issuing Bank. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other arrangements.
 
“Change in Control” means any of (a) the acquisition by any Person or two or
more Persons (excluding underwriters in the course of their distribution of
voting stock in an underwritten public offering) acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission) of 35% or more of the outstanding shares of voting stock of
the Borrower, (b) 50% or more of the members of the Board of Directors of the
Borrower on any date shall not have been (i) members of the Board of Directors
of the Borrower on the date 12 months prior to such date or (ii) approved by
Persons who constitute at least a majority of the members of the Board of
Directors of the Borrower as constituted on the date 12 months prior to such
date, (c) all or substantially all of the assets of the Borrower are sold in a
single transaction or series or related transactions to any Person or (d) the
Borrower merges or consolidates with or into any other Person, with the effect
that immediately after such transaction the stockholders of the Borrower
immediately prior to such transaction hold less than 65% of the total voting
power entitled to vote in the election of directors, managers or trustees of the
Person surviving such transaction.
 
4

--------------------------------------------------------------------------------

“Change in Law” means the occurrence after the Effective Date of (a) the
adoption of or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty or in the interpretation or
application thereof by any Governmental Authority or (c) compliance by any
Lender or Issuing Bank (or, for purposes of Section 2.14(b), by any lending
office of such Lender or by such Lender’s or Issuing Bank’s holding company, if
any) with any request, guideline or directive (whether or not having the force
of law) of any Governmental Authority made or issued after the date of this
Agreement; provided that, notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law,” regardless of the date enacted, adopted or issued.
 
“Charges” has the meaning assigned to it in Section 9.14.
 
“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.08, (b)
increased from time to time pursuant to Section 2.19 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04.  The initial amount of each Lender’s Commitment is set
forth on Schedule 2.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable.  The initial
aggregate amount of the Lenders’ Commitments is $550,000,000.
 
“Communications” has the meaning assigned to it in Section 9.01(d).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
5

--------------------------------------------------------------------------------

“Consolidated Subsidiary” means, as of any date, any Subsidiary of the Borrower
that, in accordance with GAAP, would be included in the consolidated financial
statements of the Borrower prepared as of such date.
 
“Current Liabilities” means, as of any date, all liabilities (including, without
limitation, accounts payable incurred for services rendered and property
purchased in the ordinary course of business) which would be reflected as
current liabilities on a consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries prepared as of such date in accordance with GAAP
consistently applied, but excluding current maturities of Funded Debt of the
Borrower and its Consolidated Subsidiaries as of such date.
 
“Debt” of any Person shall mean, without duplication: (a) any obligation of such
Person for borrowed money, (b) any obligation of such Person evidenced by bonds,
debentures, notes or other similar debt instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property purchased by such Person, (d) any obligation of such Person for the
deferred purchase price of any property or services, except accounts payable
arising in the ordinary course of such Person’s business that have been
outstanding less than ninety (90) days since the date of the related invoice,
(e) the present value (discounted at the implicit rate, if known, or ten percent
(10%) per annum otherwise) of all obligations in respect of Capital Leases of
such Person, (f) any Derivative Obligations of such Person, (g) any
reimbursement obligations of such Person in respect of drawings under a letter
of credit or similar instrument, (h) any indebtedness or obligations of others
of the type described in clauses (a) through (g) that is secured by a Lien on
any asset of such Person; and (i) all Guaranties of such Person in respect of
any of the foregoing clauses (a) through (h).  The amount of Debt of any Person
for the purposes of clause (h) shall be deemed to be equal to the lesser of (x)
the aggregate unpaid amount of such Debt or, with respect to any such Debt that
is revolving in nature, the aggregate available amount of such Debt, and (y) the
fair market value of the relevant asset as determined by such Person in good
faith, so long as such Debt is non-recourse to such Person.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
6

--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender
in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.21(b)) upon delivery of written notice of such determination to the Borrower,
each Issuing Bank, the Swingline Lender and each Lender.
 
“Derivative Obligations” means, with respect to any Person, payment obligations
with respect to foreign exchange transactions and interest rate, currency and
commodity swaps, caps, floors, collars, forward sale contracts, other similar
obligations and combinations of the foregoing (collectively, “swaps”).  For the
purposes of this Agreement, the amount of any Derivative Obligations shall be
the amount determined in respect thereof as of the end of the then most recently
ended fiscal quarter of such Person, based on the assumption that all swaps had
terminated at the end of such fiscal quarter, and in making such determination,
if any agreement relating to any such swap provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
7

--------------------------------------------------------------------------------

“EBITDA” means Adjusted Net Income plus, to the extent deducted in the
determination of Net Income or Adjusted Net Income, without duplication, (a)
Interest Expense, (b) income tax expense, (c) depreciation and amortization
expense, (d) extraordinary, non-recurring charges and (e) other non-cash charges
(including, without limitation, impairment charges and non-cash operating
costs), less, to the extent included in the determination of Adjusted Net
Income, without duplication, (i) interest income, (ii) extraordinary,
non-recurring income and (iii) other non-cash income.  For purposes of
calculating compliance with the financial covenant set forth in Section 6.10(a)
for any period, EBITDA shall be adjusted to give pro forma effect to mergers and
acquisitions permitted under Section 6.05 and to dispositions permitted under
Section 6.03, in each case, occurring during such period, as if such merger,
acquisition or disposition had occurred on the first day of such period;
provided that such adjustment to EBITDA shall not be required for any merger,
acquisition or disposition if the adjustment made with respect to such event
would result in an increase or decrease in EBITDA for such period of less than
$25,000,000.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
8

--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Affiliate” means (a) any Subsidiary of the Borrower other than a
Consolidated Subsidiary, and (b) all Persons, other than Subsidiaries, in which
the Borrower, directly or indirectly, owns or controls five percent (5%) or more
of the equity interests of such Person.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.18(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.16, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in a Loan, Letter of Credit or Commitment or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 2.16(f) and (d) any U.S. federal withholding
Taxes imposed under FATCA.
 
“Existing Letters of Credit” means those Letters of Credit listed on Schedule
1.01.
 
“Fair Market Value” shall mean (a) with respect to any asset (other than
dollars) the price at which a willing buyer would buy and a willing seller would
sell such asset in an arm’s length transaction and (b) with respect to dollars,
the amount of such dollars.
 
9

--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided, that, if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
 
“Fitch” means Fitch Rating Services, Inc.
 
“Fitch Rating” means the Borrower’s issuer default rating, issued by Fitch.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the LC Exposure with respect to Letters of Credit issued by such Issuing Bank at
such time other than such LC Exposure as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Applicable Percentage of the
Swingline Exposure at such time other than Swingline Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.
 
“Funded Debt” means, as of any date, the sum of the following, without
duplication: (a) all Debt of the Borrower and its Consolidated Subsidiaries on a
consolidated basis as of such date, less (b) to the extent included in the
amount described in clause (a), the sum of the following (without duplication):
(i) all Current Liabilities (other than Current Liabilities that represent Debt
for borrowed money or Capital Leases) on a consolidated basis as of such date,
(ii) any Debt of any Consolidated Subsidiary in excess of the Borrower’s
proportionate share thereof (based on its direct or indirect equity interest
therein), (iii) all other deferred long term liabilities that do not represent
Debt for borrowed money or Capital Leases, including deferred compensation,
deferred revenue and other deferred items classified as other liabilities of the
Borrower and its Consolidated Subsidiaries on a consolidated basis as of such
date, and (iv) all Derivative Obligations of the Borrower and its Consolidated
Subsidiaries as of such date.
 
10

--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States of
America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guaranties” means, as to any Person, all obligations (other than endorsements
in the ordinary course of business of negotiable instruments for deposit or
collection) of such Person guaranteeing or, in effect, guaranteeing any Debt of
any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including all obligations incurred through an agreement, contingent
or otherwise, by such Person: (a) to purchase such Debt or any property or
assets constituting security therefor, (b) to advance or supply funds (i) for
the purchase or payment of such Debt or (ii) to maintain working capital or
other balance sheet conditions or otherwise to advance or make available funds
for the purchase or payment of such Debt, (c) to lease property or to purchase
securities or other property or services primarily for the purpose of assuring
the owner of such Debt of the ability of the primary obligor to make payment of
the Debt or (d) otherwise to assure the owner of the Debt of the primary obligor
against loss in respect thereof.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”
 
“Increasing Lender” has the meaning assigned to it in Section 2.19.
 
“Incremental Term Loan” has the meaning assigned to it in Section 2.19.
 
“Incremental Term Loan Amendment” has the meaning assigned to it in Section
2.19.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a) hereof, Other Taxes.
 
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
 
“Information” has the meaning assigned to it in Section 9.12.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07 and substantially
in the form of Exhibit C.
 
11

--------------------------------------------------------------------------------

“Interest Expense” means, for any period, the aggregate of all interest expense
deducted in the calculation of the Net Income of the Borrower for such period,
determined in accordance with GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Revolving Loan, the
last day of each March, June, September and December, (b) with respect to any
Eurodollar Revolving Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period for which that LIBO Screen Rate is available that exceeds the Impacted
Interest Period, in each case, at such time.
 
“Investment” means any direct or indirect investment by one Person (the
“investor”) in another Person (the “investee”), including, without limitation,
(a) any loan or advance, whether initially funded by the investor or acquired by
the investor from a third party, (b) any acquisition of equity interests by the
investor, whether directly from the investee or from a third party by way of
share purchase, merger or otherwise, (c) any capital or other contribution to
the investee, whether made in cash or other assets, or by contributing a
promissory note payable by the investor to the investee, (d) any Guarantee by
the investor of Debt of the investee, and (e) the Fair Market Value of any
assets or services transferred to the investee less the Fair Market Value of any
consideration received by the investor in exchange therefor; provided, however,
that the term “Investment” shall not include undistributed earnings on an
Investment; and the amount of an “Investment,” for purposes of Section 6.06
hereof, shall be reduced by the amount of capital returned to the investor by
the investee.  The amount of any Investment that is made by transferring
property other than dollars shall be the Fair Market Value of the property so
transferred.
 
12

--------------------------------------------------------------------------------

“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means each of JPMorgan Chase Bank, N.A., Bank of America, N.A.
and Wells Fargo Bank, National Association, each in its capacity as an issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.05(i).  Any Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.  With respect to any Letter of
Credit, “Issuing Bank” means the issuer thereof.
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender and the Issuing Banks.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and includes the Existing Letters of Credit.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for U.S. Dollars for a period equal in length to such Interest Period as
displayed on page LIBOR01 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided further
that if the Screen Rate shall not be available at such time for such Interest
Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”
 
13

--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, including schedules and exhibits hereto,
and any agreements entered into in connection herewith by the Borrower with or
in favor of the Administrative Agent and/or the Lenders and/or the Issuing
Banks, including any Notes and any applications or reimbursement agreements
relating to Letters of Credit, any amendments, modifications or supplements
thereto or waivers thereof and any other documents prepared in connection with
the other Loan Documents, if any.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
property, assets, operations or condition, financial or otherwise, of the
Borrower and its Subsidiaries, taken as a whole, (b) the ability of the Borrower
to perform any of its obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent and the Lenders under the Loan Documents.
 
“Material Debt” means, as at any date, an amount equal to the greater of (a)
five percent (5%) of the Borrower’s Funded Debt as of such date and (b)
$75,000,000.
 
“Material Subsidiaries” means, collectively, each Consolidated Subsidiary of the
Borrower that meets any of the following conditions: (a) the aggregate
Investment of the Borrower and its other Consolidated Subsidiaries in such
Consolidated Subsidiary exceeds five percent (5%) of the total assets of the
Borrower and its Consolidated Subsidiaries as of the end of the most recently
completed calendar year; or (b) the Borrower and its other Consolidated
Subsidiaries’ proportionate share of the total assets (after intercompany
eliminations) of such Consolidated Subsidiary exceeds five percent (5%) of the
total assets of the Borrower and its Consolidated Subsidiaries as of the end of
the most recently completed calendar year; or (c) the Borrower and its other
Consolidated Subsidiaries’ equity in the income from continuing operations
before income taxes, extraordinary items and cumulative effect of a change in
accounting principle of such Consolidated Subsidiary exceeds five percent (5%)
of Net Income for the most recently completed calendar year.
 
“Maturity Date” means the fifth anniversary of the Effective Date.
 
“Maximum Rate” has the meaning assigned to it in Section 9.14.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Moody’s Rating” means the Borrower’s LT issuer rating, issued by Moody’s.
 
14

--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the consolidated net income of the Borrower
and its Consolidated Subsidiaries for such period, determined in accordance with
GAAP.
 
“Net Worth” means, as of any date, the total shareholder’s equity (including
capital stock, additional paid-in capital and retained earnings after deducting
treasury stock) which would appear on a consolidated balance sheet of the
Borrower and its Consolidated Subsidiaries prepared as of such date in
accordance with GAAP.
 
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all or all affected
Lenders in accordance with the terms of Section 9.02 and (ii) has been approved
by the Required Lenders.
 
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Note” means any promissory note issued pursuant to Section 2.09(e), together
with all modifications, extensions, renewals and rearrangements thereof from
time to time in effect.
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
15

--------------------------------------------------------------------------------

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
 
“Register” has the meaning assigned to such term in Section 9.04(b).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.  The Revolving
Credit Exposure and Commitment of any Defaulting Lender shall be disregarded in
determining the Required Lenders at any time.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer or treasurer of the Borrower, or any other officer of the
Borrower designated in writing as a Responsible Officer by the chief executive
officer of the Borrower.
 
“Restricted Investment” means (a) any Investment by the Borrower or a
Consolidated Subsidiary in an Excluded Affiliate and (b) any payment by the
Borrower or any Consolidated Subsidiary of Debt of any Excluded Affiliate to the
extent the Borrower or such Consolidated Subsidiary is not legally obligated to
make such payment under the terms of such Debt.
 
“Restricted Payment” means any dividend or other distribution in respect of the
capital stock or other equity interest of the Borrower or any Subsidiary of the
Borrower (other than a distribution of capital stock or other equity interests
of a Subsidiary of the Borrower), including, without limitation, any
distribution resulting in the acquisition by the Borrower of securities which
would constitute treasury stock.  For purposes of this Agreement, the amount of
any Restricted Payment made in property shall be the greater of (a) the Fair
Market Value of such property (as determined by good faith by the board of
directors (or equivalent governing body) of the person making such Restricted
Payment) and (b) the net book value thereof on the books of such Person, in each
case determined as of the date on which such Restricted Payment is made.
 
16

--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 
“S&P” means Standard & Poor’s.
 
“S&P Rating” means the Borrower’s issuer credit rating, classified by risk,
issued by S&P.
 
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the U.S. Department of Commerce or by the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).
 
“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury, the U.S. Department of State or the U.S. Department
of Commerce or (b) the United Nations Security Council, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom.
 
“SEC” means the Securities and Exchange Commission of the United State of
America.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.
 
“subsidiary” means, with respect to any Person, each other Person of which or in
which such Person and its other Subsidiaries own, hold or control, directly or
indirectly, securities or other ownership interests having ordinary voting
power, in the absence of contingencies, to elect a majority of the board of
directors of such other Person, or other persons performing similar functions
for such Person, or, if there are no such directors or persons, having general
voting power with respect to the activities of such Person, it being understood
that the power to elect exactly 50% of the board of directors or such other
persons does not constitute a “majority” as used herein.
 
17

--------------------------------------------------------------------------------

“Subsidiary” means any subsidiary of the Borrower.
 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” means a Loan made pursuant to Section 2.04.
 
“Swingline Rate” means a rate per annum equal to, at the Borrower’s option,
either (a) the Alternate Base Rate plus the Applicable Margin for ABR Revolving
Loans or (b) other cost of funds rates to be agreed upon from time to time
between the Borrower and the Swingline Lender plus the Applicable Margin for
Eurodollar Loans.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Total Capitalization” means the total capitalization of the Borrower, including
all debt and all equity, as determined in accordance with GAAP.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the issuance of Letters of Credit
hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
SECTION 1.02     Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
18

--------------------------------------------------------------------------------

SECTION 1.03   Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
and (f) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified, extended, restated, replaced of
supplemented from time to time.
 
SECTION 1.04    Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent and the Borrower shall negotiate in good faith to amend such provision to
preserve the original intent thereof in light of such change in GAAP or the
application thereof (subject to the approval of the Required Lenders) and such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Debt or other liabilities of the Borrower or any
Subsidiary at “fair value”, as defined therein.
 
SECTION 1.05    Timing of Payment or Performance.  When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day that is not a Business Day, then, except
as otherwise provided in the definition of Interest Period, the date of such
payment or performance shall extend to the immediately succeeding Business Day.
 
19

--------------------------------------------------------------------------------

ARTICLE II

The Credits
 
SECTION 2.01    Commitments.  Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding the
total Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
SECTION 2.02   Loans and Borrowings.  (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments.  The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.
 
(b)               Subject to Section 2.13, each Revolving Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Swingline Loan shall accrue interest at the
Swingline Rate, as selected by the Borrower in its request therefor.  Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.
 
(c)                At the commencement of each Interest Period for any
Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000. 
ABR Revolving Borrowings may be in any amount.  Each Swingline Loan shall be in
an amount that is an integral multiple of $1,000 and not less than $100,000. 
Borrowings of more than one Type and Class may be outstanding at the same time;
provided that there shall not at any time be more than a total of twelve (12)
Revolving Borrowings outstanding.
 
(d)               Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03   Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
Houston, Texas time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 11:00 a.m.,
Houston, Texas time, on the date of the proposed Borrowing.  Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile transmission or electronic mail to the
Administrative Agent of a written Borrowing Request signed by the Borrower. 
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:
 
20

--------------------------------------------------------------------------------

(i)        the aggregate amount of the requested Borrowing;
 
(ii)       the date of such Borrowing, which shall be a Business Day;
 
(iii)      whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv)      in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v)       the location and number of the Borrower’s account to which funds are
to be disbursed.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a  Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
SECTION 2.04   Swingline Loans.  (a)  Subject to the terms and conditions set
forth herein, from time to time during the Availability Period, the Swingline
Lender agrees to make Swingline Loans to the Borrower in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of outstanding Swingline Loans exceeding $55,000,000, or (ii) 
the sum of the total Revolving Credit Exposure exceeding the total Commitments;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan.  Within the foregoing limits
and subject to the terms and conditions set forth herein, the Borrower may
borrow, prepay and reborrow Swingline Loans.
 
(b)                To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by facsimile
transmission or electronic mail), not later than 1:00 p.m., Houston, Texas time,
on the day of a proposed Swingline Loan.  Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day), the amount
of the requested Swingline Loan and the Swingline Rate to be applicable to the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make the requested Swingline Loan available to the Borrower by
means of a credit to an account of the Borrower with the Administrative Agent
designated for such purpose (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.05(e), by
remittance to the applicable Issuing Bank) by 2:00 p.m., Houston, Texas time, on
the requested date of such Swingline Loan.
 
21

--------------------------------------------------------------------------------

(c)                The Swingline Lender may by written notice given to the
Administrative Agent require the Lenders to acquire participations in all or a
portion of the Swingline Loans outstanding.  Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate.  Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loans.  Each Lender hereby absolutely and unconditionally agrees,
promptly upon receipt of such notice from the Administrative Agent (and in any
event, if such notice is received by 11:00 a.m., Houston, Texas time, on a
Business Day no later than 4:00 p.m. Houston, Texas time on such Business Day
and if received after 11:00 a.m., Houston, Texas time, on a Business Day shall
mean no later than 10:00 a.m., Houston, Texas time on the immediately succeeding
Business Day), to pay to the Administrative Agent, for the account of the
Swingline Lender, such Lender’s Applicable Percentage of such Swingline Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.
 
SECTION 2.05    Letters of Credit.  (a) General.  Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, no Issuing Bank shall have any
obligation hereunder to issue, and no Issuing Bank shall issue, any Letter of
Credit the proceeds of which would be made available to any Person (i) to fund
any activity or business of or with any Sanctioned Person, or in any country or
territory that, at the time of such funding, is the subject of any Sanctions or
(ii) in any manner that would result in a violation of any Sanctions by any
party to this Agreement.
 
22

--------------------------------------------------------------------------------

(b)               Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
an Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three Business Days) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  If requested by such Issuing Bank, the Borrower also shall submit a
letter of credit application on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit.  A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $25,000,000, (ii) no Lender’s
Revolving Credit Exposure shall exceed its Commitment and (iii) the sum of the
total Revolving Credit Exposure shall not exceed the total Commitments.
 
(c)                Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination by notice from the applicable Issuing Bank to the
beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date; provided, however, that any Letter of Credit with a one-year
tenor may provide for the renewal thereof for additional one-year periods (which
shall in no event extend beyond the date referred to in clause (ii) above).
 
(d)                Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance of the
foregoing, each Lender hereby absolutely and unconditionally agrees to pay to
the Administrative Agent, for the account of the applicable Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by such Issuing Bank
and not reimbursed by the Borrower on the date due as provided in paragraph (e)
of this Section, or of any reimbursement payment required to be refunded to the
Borrower for any reason.  Each Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
23

--------------------------------------------------------------------------------

(e)                Reimbursement.  If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 5:00 p.m., Houston, Texas time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 11:00 a.m., Houston, Texas time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 5:00 p.m., Houston, Texas time, on the Business Day
immediately following the day that the Borrower receives such notice; provided
that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Borrowing or Swingline Loan in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof and such Lender’s Applicable
Percentage thereof.  Promptly following receipt of such notice, each Lender
shall pay to the Administrative Agent its Applicable Percentage of the payment
then due from the Borrower, in the same manner as provided in Section 2.06 with
respect to Loans made by such Lender (and Section 2.06 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders.  Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
the applicable Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse an Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
 
(f)                 Obligations Absolute.  The Borrower’s obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank; provided that the foregoing shall not be construed to excuse
any Issuing Bank from liability to the Borrower to the extent of any direct
damages (as opposed to special, indirect, consequential or punitive damages,
claims in respect of which are hereby waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by such
Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), each Issuing Bank shall be
deemed to have exercised care in each such determination.  In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, each Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
 
24

--------------------------------------------------------------------------------

(g)                Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by facsimile transmission or electronic mail) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.
 
(h)                Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable at the
rate per annum then applicable to ABR Revolving Loans and such interest shall be
due and payable on the date when such reimbursement is payable; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply.  Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the applicable
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
25

--------------------------------------------------------------------------------

(i)                 Replacement of the Issuing Bank.  Any Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  The
Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank.  At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b).  From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the replaced Issuing Bank under this Agreement with respect
to Letters of Credit to be issued thereafter and (ii) references herein to the
term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank and the other Issuing Banks, or to such successor and all
previous Issuing Banks and the other Issuing Banks, as the context shall
require.  After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j)                 Cash Collateralization.  If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Lenders with LC Exposure representing greater than
51% of the total LC Exposure) demanding the deposit of cash collateral pursuant
to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders, an amount in cash equal to the LC Exposure as of such
date plus any accrued and unpaid interest thereon or make other arrangements
with respect to such LC Exposure satisfactory to the Administrative Agent and
the applicable Issuing Bank; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Article VII.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have the exclusive dominion and control, including the exclusive right of
withdrawal, over such account, subject to the requirements of any applicable
intercreditor arrangement.  Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Borrower’s risk and expense, such
deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account may be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, may be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposure
representing greater than 51% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three Business Days after
all Events of Default have been cured or waived.
 
(k)                 Existing Letters of Credit.  The Existing Letters of Credit
shall be Letters of Credit for all purposes hereunder.
 
26

--------------------------------------------------------------------------------

SECTION 2.06    Funding of Borrowings.  (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, Houston, Texas time, to the account
of the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders; provided that Swingline Loans shall be made as provided
in Section 2.04.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to the
account or accounts of the Borrower designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.
 
(b)                Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Revolving Loans.  If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
 
SECTION 2.07    Interest Elections.  (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section.  The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.
 
(b)               To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election.  Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, facsimile transmission or electronic mail to the
Administrative Agent of a written Interest Election Request signed by the
Borrower.
 
27

--------------------------------------------------------------------------------

(c)                Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)     if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)               Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.
 
(e)                If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing.  Notwithstanding any contrary provision hereof,
if an Event of Default has occurred and is continuing and the Administrative
Agent, at the request of the Required Lenders, so notifies the Borrower, then,
so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted to an
ABR Borrowing at the end of the Interest Period applicable thereto.
 
SECTION 2.08    Termination and Reduction of Commitments.  (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
 
(b)               The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the total Revolving Credit Exposures would exceed
the total Commitments.
 
28

--------------------------------------------------------------------------------

(c)                The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Commitments delivered by the Borrower may state that such
notice is conditioned upon the occurrence or non-occurrence of any event
specified therein, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.  Any termination or reduction of the
Commitments shall be permanent.  Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.
 
SECTION 2.09   Repayment of Loans; Evidence of Debt.  (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan on the
Maturity Date and (ii) to the Administrative Agent for the account of the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the date that is ten (10) Business Days after
the date such Swingline Loan is made; provided that on each date that a
Revolving Borrowing is made, the Borrower shall repay all Swingline Loans then
outstanding and the proceeds of any such Borrowing shall be applied by the
Administrative Agent to repay any Swingline Loans outstanding.
 
(b)                Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.
 
(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.
 
(e)                Any Lender may request that Loans made by it be evidenced by
a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent.  Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
 
29

--------------------------------------------------------------------------------

SECTION 2.10   Prepayment of Loans.  (a) The Borrower shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
subject to prior notice in accordance with paragraph (b) of this Section.
 
(b)               The Borrower shall notify the Administrative  Agent (and, in
the case of prepayment of  Swingline Loans, the Swingline Lender) by telephone
(confirmed by facsimile transmission or electronic mail) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., Houston, Texas time, three Business Days before the date
of prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., Houston, Texas time, on the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 12:00 noon,
Houston, Texas time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08.  Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each partial prepayment of any Revolving Borrowing shall be
in an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
 
SECTION 2.11   Fees.  (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Margin on the daily amount of the unused Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year during the Availability Period and on the date on which the
Commitments terminate, commencing on the first such date to occur after the
Effective Date.  All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  For purposes of calculating the
unused Commitment of each Lender, Swingline Loans made by or deemed made or
attributable to such Lender shall not count as usage.
 
(b)               The Borrower agrees to pay (i) to the Administrative Agent for
the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to each Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as each Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand.  Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within
thirty (30) days after demand.  All participation fees and fronting fees shall
be computed on the basis of a year of 360 days and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).
 
30

--------------------------------------------------------------------------------

(c)                 The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.
 
(d)                All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders.  Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.12    Interest.  (a) The Loans comprising each ABR Revolving Borrowing
shall bear interest at the lesser of (i) the Alternate Base Rate plus the
Applicable Margin and (ii) the Maximum Rate.
 
(b)               The Loans comprising each Eurodollar Revolving Borrowing shall
bear interest at the lesser of (i) the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Margin and (ii) the
Maximum Rate.
 
(c)                Each Swingline Loan shall bear interest at the lesser of (i)
the Swingline Rate applicable to such Loan and (ii) the Maximum Rate.
 
(d)               Notwithstanding the foregoing, if any principal of or, to the
extent permitted under applicable law, interest on any Loan or any fee or other
amount payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, the lesser of (x) 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section and (y) the Maximum Rate or (ii) in the case of any other amount,
the lesser of (x) 2% plus the rate applicable to ABR Revolving Loans as provided
in paragraph (a) of this Section and (y) the Maximum Rate.
 
(e)                Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Commitments; provided that (i) interest accrued pursuant
to paragraph (d) of this Section shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
 
31

--------------------------------------------------------------------------------

(f)                 All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate, LIBO Rate or Swingline Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
 
SECTION 2.13    Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)               the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
 
(b)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest
Period will not adequately and fairly reflect the cost to such Lenders (or
Lender) of making or maintaining their Loans (or its Loan) included in such
Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Revolving
Borrowing to, or continuation of any Revolving Borrowing as, a Eurodollar
Borrowing shall be ineffective and (ii) if any Borrowing Request requests a
Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.
 
SECTION 2.14    Increased Costs.  (a) If any Change in Law shall:
 
(i)         impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank;
 
(ii)        impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
 
32

--------------------------------------------------------------------------------

(iii)       subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, Issuing Bank or other
Recipient hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender, Issuing Bank or other Recipient, as the case
may be, such additional amount or amounts as will compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
 
(b)               If any Lender or Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by any Issuing
Bank, to a level below that which such Lender or Issuing Bank or such Lender’s
or the Issuing Bank’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or Issuing Bank’s policies and the
policies of such Lender’s or Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then from time to time the Borrower will pay to
such Lender or Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.
 
(c)                A certificate of a Lender or Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 30 days after
receipt thereof.
 
(d)               Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
33

--------------------------------------------------------------------------------

SECTION 2.15    Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.10(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.18, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within 30 days after
receipt thereof.
 
SECTION 2.16    Withholding of Taxes; Gross Up.
 
(a)                Payments Free of Taxes.  Any and all payments by or on
account of any obligation of the Borrower under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law.  If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.16) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
 
(b)               Payment of Other Taxes by the Borrower.  The Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
 
(c)                Evidence of Payments.  As soon as practicable after any
payment of Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.16, the Borrower shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 
34

--------------------------------------------------------------------------------

(d)                Indemnification by the Borrower.  The Borrower shall
indemnify each Recipient, within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. 
Notwithstanding anything herein to the contrary, no Recipient shall be
indemnified for any Indemnified Taxes under this Section 2.16(d) unless such
Recipient shall make written demand on the Borrower for such reimbursement no
later than 180 days after the earlier of (i) the date on which the relevant
Governmental Authority makes written demand upon such Recipient for such
Indemnified Taxes, and (ii) the date on which such Recipient has made payment of
such Indemnified Taxes to the relevant Governmental Authority; provided that if
the Indemnified Taxes imposed or asserted giving rise to such claims are
retroactive, then the 180-day period referred to above shall be extended to
include the retroactive effect thereof.
 
(e)                Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)                Status of Lenders.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
35

--------------------------------------------------------------------------------

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,
 
(A)      any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding tax;
 
(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or any
successor form) or IRS Form W-8BEN-E (or any successor form) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
 
(2)     in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI (or any successor form);
 
(3)     in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E (or
any successor form); or
 
36

--------------------------------------------------------------------------------

(4)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI (or any successor form), IRS Form W-8BEN (or any successor form), IRS
Form W-8BEN-E (or any successor form), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit D-2 or Exhibit D-3, IRS Form W-9 (or any
successor form), and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit D-4 on behalf of
each such direct and indirect partner;
 
(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
37

--------------------------------------------------------------------------------

(g)               Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
 
(h)                Survival.  Each party’s obligations under this Section 2.16
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
(i)                  Defined Terms.  For purposes of this Section 2.16, the term
“Lender” includes any Issuing Bank and the term “applicable law” includes FATCA.
 
SECTION 2.17   Payments Generally; Pro Rata Treatment; Sharing of Set-offs.  (a)
The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) prior to
12:00 noon, Houston, Texas time, on the date when due, in immediately available
funds, without set off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its address specified in Section 9.01, except payments to be made directly to
an Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
38

--------------------------------------------------------------------------------

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.
 
(c)               If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans or participations in LC Disbursements or
Swingline Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and participations in
LC Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Revolving Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
 
(d)                Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the applicable Issuing Bank, as the case may be, the amount due.  In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
the applicable Issuing Bank, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
39

--------------------------------------------------------------------------------

(e)                If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or
9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.
 
SECTION 2.18    Mitigation Obligations; Replacement of Lenders.  (a) If any
Lender requests compensation under Section 2.14, or if the Borrower is required
to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)               If any Lender requests compensation under Section 2.14, or if
the Borrower is required to pay any Indemnified Taxes or additional amounts to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.16, or if any Lender becomes a Defaulting Lender or a
Non-Consenting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.14 or 2.16) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, each Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (iii) in the case of any such assignment resulting from a claim
for compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments and (iv) in the case of any assignment resulting from a Lender becoming
a Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.  A Lender shall not be required to make
any such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 
40

--------------------------------------------------------------------------------

SECTION 2.19    Expansion Option.  The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $300,000,000.  The Borrower
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender shall be subject to the approval of the Borrower, the Administrative
Agent and, in the case of a new Commitment, each Issuing Bank (in each case,
such approval not to be unreasonably withheld or delayed) and (ii) (x) in the
case of an Increasing Lender, the Borrower and such Increasing Lender execute an
agreement substantially in the form of Exhibit E hereto, and (y) in the case of
an Augmenting Lender, the Borrower and such Augmenting Lender execute an
agreement substantially in the form of Exhibit F hereto.  No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.19.  Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.19 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.  Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied and the Administrative Agent shall have received a certificate to that
effect dated such date and executed by a Responsible Officer and (B) the
Borrower shall be in compliance (on a pro forma basis) with the covenants
contained in Section 6.10 and (ii) the Administrative Agent shall have received
documents consistent with those delivered on the Effective Date as to the
organizational power and authority of the Borrower to borrow hereunder after
giving effect to such increase.  On the effective date of any increase in the
Commitments or any Incremental Term Loans being made, (i) each relevant
Increasing Lender and Augmenting Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) except in
the case of any Incremental Term Loans, the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Revolving Loans, with related Interest Periods if applicable, specified in a
notice delivered by the Borrower, in accordance with the requirements of Section
2.03).  The deemed payments made pursuant to clause (ii) of the immediately
preceding sentence shall, in respect of each Eurodollar Loan, be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurodollar Loan, shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.15 if the deemed payment occurs other than on the
last day of the related Interest Periods.  The Incremental Term Loans (a) shall
rank equal to right of payment with the Revolving Loans, (b) shall not mature
earlier than the Maturity Date (but may have amortization prior to such date)
and (c) shall be treated substantially the same as (and in any event no more
favorably than) the Revolving Loans; provided that (i) the terms and conditions
applicable to any tranche of Incremental Term Loans maturing after the Maturity
Date may provide for material additional or different financial or other
covenants or prepayment requirements applicable only during periods after the
Maturity Date and (ii) the Incremental Term Loans may be priced differently than
the Revolving Loans.  Incremental Term Loans may be made hereunder pursuant to
an amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.19.  Nothing contained in this
Section 2.19 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder, or provide Incremental
Term Loans, at any time.
 
41

--------------------------------------------------------------------------------

SECTION 2.20    Cash Collateral.  (a)  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.21(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount equal to such Fronting Exposure as of such date.
 
(b)                Grant of Security Interest.  Contemporaneously with the
provision of Cash Collateral consisting of cash or deposit account balances, the
Borrower, and to the extent provided by any Defaulting Lender, such Defaulting
Lender shall be deemed to have granted at that time to the Administrative Agent,
for the benefit of the Issuing Banks, and thereafter shall agree to maintain, a
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of Letters of
Credit, to be applied pursuant to clause (c) below.  The Borrower, and to the
extent provided by any Defaulting Lender, such Defaulting Lender each agree to
execute and deliver any such documents and take such further action as may be
reasonably requested by the Administrative Agent in order to create or perfect
the security interest contemplated by the preceding sentence or to enable the
Administrative Agent to exercise and enforce any of its rights, powers and
remedies thereunder.  To the extent an intercreditor arrangement in respect of
such Cash Collateral is required pursuant to the terms of any other Debt of the
Borrower, the Administrative Agent agrees to negotiate such arrangement in good
faith with the holder or holders of such Debt.
 
(c)                Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this Section 2.20 or
Section 2.21 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of Letters of Credit (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.
 
42

--------------------------------------------------------------------------------

(d)               Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce any Issuing Bank’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.20 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender), or (ii) the determination by the Administrative Agent and
each Issuing Bank that there exists excess Cash Collateral; provided that,
subject to Section 2.21 the Person providing Cash Collateral and each Issuing
Bank may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.
 
SECTION 2.21    Defaulting Lenders.
 
(a)                Defaulting Lender Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable law:
 
(i)        Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and the last
sentence of Section 9.02(b).
 
(ii)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank or the Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Banks’ Fronting Exposure with respect
to such Defaulting Lender in accordance with Section 2.20; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.20; sixth, to the payment of any amounts owing to the Lenders,
the Issuing Banks or the Swingline Lender as a result of any judgment of a court
of competent jurisdiction obtained by any Lender, the Issuing Banks or the
Swingline Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or LC Disbursements in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and LC Disbursements owed to, all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or LC Disbursements owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans are held by the Lenders pro rata in accordance with the Commitments
without giving effect to Section 2.21(a)(iv). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
43

--------------------------------------------------------------------------------

(iii)      Certain Fees.  (A) No Defaulting Lender shall be entitled to receive
any commitment fee pursuant to Section 2.11(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).
 
(B)      Each Defaulting Lender shall be entitled to receive participation fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.20.
 
(C)       With respect to any participation fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letters of Credit or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each Issuing
Bank and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such
Issuing Bank’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.
 
(iv)      Reallocation of Participations to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Applicable Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.  No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.
 
44

--------------------------------------------------------------------------------

(v)       Cash Collateral; Repayment of Swingline Loans.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lender’s Fronting Exposure and (y) second, prepay the Loans in an
amount sufficient to effect fully the reallocation described in clause (iv)
above or Cash Collateralize with respect to the Issuing Banks’ Fronting Exposure
in accordance with the procedures set forth in Section 2.20.
 
(b)                Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lender and the Issuing Banks agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swingline Loans to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.21(a)(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.
 
(c)                New Swingline Loans/Letters of Credit.  So long as any Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans unless it is satisfied that it will have no Fronting
Exposure after giving effect to such Swingline Loan and (ii) no Issuing Bank
shall be required to issue, extend, renew or increase any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.
 
ARTICLE III

Representations and Warranties
 
The Borrower represents and warrants to the Lenders that:
 
SECTION 3.01   Organization; Powers.  Each of the Borrower and its Subsidiaries
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.  Schedule
3.01 sets forth a complete list (including the Borrower’s percentage interest
therein) as of the Effective Date of (a) all Consolidated Subsidiaries (Part A)
and (b) all Excluded Affiliates (Part B).
 
45

--------------------------------------------------------------------------------

SECTION 3.02    Authorization; Enforceability.  The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
 
SECTION 3.03   Governmental Approvals; No Conflicts.  The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect or those that the
failure to obtain or make will not, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, (b) (i) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority and (ii) will not violate or result in a default
under any indenture, agreement or other instrument binding upon the Borrower or
any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries,
except, in each case, for such violations or defaults that, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect, and (c) will not result in the creation or imposition of any Lien on any
asset of the Borrower or any of its Subsidiaries, except, in each case, for
Liens on cash collateral, to the extent cash collateral is required pursuant to
this Agreement.
 
SECTION 3.04   Financial Condition; No Material Adverse Change.  (a) The
Borrower has heretofore furnished to the Lenders its consolidated balance sheet
and statements of income, stockholders equity and cash flows as of and for the
fiscal year ended December 31, 2014, reported on by KPMG LLP, independent public
accountants.  Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP.
 
(b)               Since December 31, 2014, there has been no material adverse
change in the operations or financial condition of the Borrower and its Material
Subsidiaries, taken as a whole.
 
SECTION 3.05   Properties.  (a) Each of the Borrower and its Material
Subsidiaries has good title to, or valid leasehold interests in, all its
material real and personal property, except for minor defects in title that do
not interfere in any material respect with its ability to conduct its business
as currently conducted.
 
(b)               Each of the Borrower and its Subsidiaries owns, or is licensed
to use, all trademarks, trade names, copyrights, patents and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
 
46

--------------------------------------------------------------------------------

SECTION 3.06   Litigation and Environmental Matters.  (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Borrower, threatened against or
affecting the Borrower or any of its Subsidiaries (i) that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) that involve this Agreement or the Transactions.
 
(b)                Except with respect to any other matters that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, neither the Borrower nor any of its Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.
 
SECTION 3.07    Compliance with Laws and Agreements.  Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
SECTION 3.08   Governmental Regulation.  Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Interstate Commerce Act, as
amended, the Investment Company Act of 1940, as amended, or any other applicable
law such that the ability of any such Person to incur indebtedness is limited or
its ability to consummate the transactions contemplated by this Agreement or any
other Loan Document is impaired.
 
SECTION 3.09   Taxes.  The Borrower has filed, and has caused each of Material
Subsidiaries to file, all federal and applicable material state and local Tax
returns and other reports that the Borrower and each such Material Subsidiaries
are required by law to file and have paid all material Taxes and other similar
charges that are due and payable pursuant to such returns and reports, except to
the extent any of the same may be contested in good faith by appropriate
proceedings promptly initiated and diligently conducted, and with respect to
which adequate reserves have been set aside on the books of such Person in
accordance with GAAP.
 
SECTION 3.10    ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.
 
SECTION 3.11    Disclosure.  The schedules, documents, exhibits, reports,
certificates and other written statements and information furnished to the
Administrative Agent or any Lender by or on behalf of the Borrower or any of its
Subsidiaries, when taken as a whole, do not contain any material misstatement of
fact, or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading.  Neither the Borrower nor any of its Subsidiaries has intentionally
withheld any fact known to it which has or is reasonably likely to have a
Material Adverse Effect on either the Borrower individually or the Borrower and
its Subsidiaries taken as a whole.
 
47

--------------------------------------------------------------------------------

SECTION 3.12   No Undisclosed Liabilities.  The Borrower and its Subsidiaries
have no material liabilities or obligations of any nature (whether known or
unknown, and whether absolute, accrued, contingent or otherwise) except for
(a) liabilities or obligations reflected or reserved against in the audited
financial statements of the Borrower for the fiscal year ended December 31, 2014
or the financial statements most recently delivered by the Borrower pursuant to
Section 5.01, (b) current liabilities incurred in the ordinary course of
business since the date of such financial statements, (c) liabilities or
obligations that are not required to be included in financial statements
prepared in accordance with GAAP, and (d) liabilities or obligations arising
under governmental approvals or contracts to which the Borrower or its
Subsidiaries is a party or otherwise subject.
 
SECTION 3.13   Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against the Borrower or its Subsidiaries pending or, to
the knowledge of the Borrower, threatened.  The hours worked by and payments
made to employees of the Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other Requirement of Law
dealing with such matters in any manner that could reasonably be expected to
have a Material Adverse Effect.  All payments due from the Borrower or any
Subsidiary, or for which any claim may be made against any of them, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Borrower and its
Subsidiaries.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement to which the Borrower or any of its
Subsidiaries is bound.
 
SECTION 3.14   Margin Stock.  Neither the Borrower nor any of its Subsidiaries
is engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board).  No
part of the proceeds of any Loan will be used, directly or indirectly, to
purchase or carry any margin stock or to extend credit to others for the purpose
of purchasing or carrying margin stock, in each case, in violation of
Regulation U of the Board.
 
SECTION 3.15  Anti-Corruption Laws and Sanctions.  The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit,
use of proceeds or other Transaction contemplated by this Agreement will violate
any Anti-Corruption Law or applicable Sanctions.
 
48

--------------------------------------------------------------------------------

ARTICLE IV

Conditions
 
SECTION 4.01   Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)                The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.
 
(b)               Each Lender requesting a Note evidencing Loans made by such
Lender shall have received a Note payable to such Lender in a form approved by
the Administrative Agent in its reasonable discretion.
 
(c)                The Administrative Agent shall have received a written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of Norton Rose Fulbright US LLP, counsel for the Borrower, in
form and substance reasonably satisfactory to the Administrative Agent.
 
(d)               The Administrative Agent shall have received such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of the
Borrower, the authorization of the Transactions and any other legal matters
relating to the Borrower, this Agreement or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.
 
(e)                The Administrative Agent shall have received a certificate,
dated the Effective Date and signed by a Responsible Officer, confirming
(i) compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02 and (ii) receipt of all governmental and third party approvals, if
any, necessary in connection with the Transactions and the continuing operations
of the Borrower and its Subsidiaries.
 
(f)                The Administrative Agent shall have received evidence
satisfactory to it that the Borrower’s existing revolving credit facility dated
November 9, 2010 shall have been terminated and cancelled and all indebtedness
and other outstanding payment obligations thereunder shall have been fully
repaid (except to the extent being so repaid with the initial Borrowing).
 
(g)                The Administrative Agent shall have received evidence
satisfactory to it that the Borrower’s existing term loan facility dated May 31,
2011 shall have been terminated and cancelled and all indebtedness and other
outstanding payment obligations thereunder shall have been fully repaid (except
to the extent being so repaid with the initial Borrowing).
 
49

--------------------------------------------------------------------------------

(h)                The Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Effective Date, including, to
the extent invoiced at least one Business Day prior to the Effective Date,
reimbursement or payment of all reasonable out of pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including the reasonable fees and
expenses of legal counsel for the Administrative Agent).
 
(i)                 The Administrative Agent and the Lenders shall have received
all documentation and other information reasonably requested by them under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act, and their respective internal policies.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
 
SECTION 4.02   Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
 
(a)                The representations and warranties of the Borrower set forth
in this Agreement shall be true and correct in all material respects (without
duplication of any materiality qualifiers contained therein) on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, except to the extent such
representations and warranties were made as of a specific date, in which case
the same shall be required to have been true and correct in all material
respects as of such date.
 
(b)                At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
 
ARTICLE V

Affirmative Covenants
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit (other than Letters of Credit as to which
arrangements satisfactory to the Administrative Agent and the applicable Issuing
Banks have been made) shall have expired or terminated, in each case, without
any pending draw, and all LC Disbursements shall have been reimbursed, the
Borrower covenants and agrees with the Lenders that:
 
SECTION 5.01   Financial Statements; Ratings Change and Other Information.  The
Borrower will furnish to the Administrative Agent:
 
50

--------------------------------------------------------------------------------

(a)               within 90 days after the end of each fiscal year of the
Borrower, its audited consolidated and consolidating balance sheet and related
statements of earnings, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing selected by the Borrower or
otherwise reasonably satisfactory to the Required Lenders (without a “going
concern” or like qualification commentary or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP;
 
(b)               within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated and consolidating
balance sheet and related statements of earnings and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form (on a consolidated, but not
consolidating, basis) the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year;
 
(c)                concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Responsible Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.06 and Section 6.10, (iii) identifying
any changes in the Consolidated Subsidiaries and Excluded Affiliates since the
date of the most recent certificate delivered pursuant to this clause (c) (or in
the case of the initial certificate, any changes from those specified in
Schedule 3.01) and (iv) in the case of each certificate delivered concurrently
with the delivery of financial statements under clause (b), stating that such
financial statement faintly present in all material respects the consolidated
financial position and results of operations of the Borrower and its
Subsidiaries in accordance with GAAP, subject to normal year-end adjustments;
 
(d)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
the Borrower or any Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;
 
(e)                 promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Borrower or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
 
Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.01(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet; or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). 
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper or electronic copies of the certificates required
by Section 5.01(c) to the Administrative Agent.  Except for such certificates,
the Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
51

--------------------------------------------------------------------------------

SECTION 5.02   Notices of Material Events.  The Borrower will furnish to the
Administrative Agent notice of the following, in each case, promptly (and in the
cases of clauses (a) and (b) below, within ten (10) days) after a Responsible
Officer obtains knowledge thereof:
 
(a)                the occurrence of any Default;
 
(b)                the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or affecting the
Borrower or any Subsidiary thereof that could reasonably be expected to result
in a Material Adverse Effect;
 
(c)                the occurrence of any ERISA Event; and
 
(d)                any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.
 
SECTION 5.03   Existence; Conduct of Business.  The Borrower will preserve and
maintain, and (except as otherwise permitted by Section 6.03 and Section 6.05)
will cause each of its Material Subsidiaries to preserve and maintain, its
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified, and cause each of its Material
Subsidiaries to qualify and remain qualified, as a foreign organization in each
jurisdiction in which the failure to be so qualified could reasonably be
expected to have a Material Adverse Effect.
 
SECTION 5.04   Taxes; Claims. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all material taxes,
assessments and governmental charges or levies imposed upon such Person or upon
its income or profits, or upon any properties belonging to such Person, prior to
the date on which penalties attach thereto, and all lawful claims which, if
unpaid, might become a Lien upon any properties of the Borrower or any of its
Material Subsidiaries, other than any such tax, assessment, charge, levy or
claim which is being contested in good faith by appropriate proceedings promptly
initiated and diligently conducted, and with respect to which adequate reserves
are set aside on the books of such Person in accordance with GAAP.
 
52

--------------------------------------------------------------------------------

SECTION 5.05    Maintenance of Properties; Insurance.  The Borrower will
maintain and preserve, and will cause each of its Material Subsidiaries to
maintain and preserve, all of its material properties necessary for the proper
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted.  The Borrower will maintain, and
will cause each of its Subsidiaries to maintain, with financially sound,
responsible and reputable insurance companies or associations, insurance, or
self-insure against such risks, and in such amounts (and with co-insurance and
deductibles), as are usually insured against by Persons of established
reputation engaged in the same or similar businesses and similarly situated.
 
SECTION 5.06    Books and Records; Accounting Systems; Inspection Rights.  The
Borrower will keep, and will cause each of its Subsidiaries to keep, adequate
records and books of account adequate to enable the preparation of the financial
statements required by Section 5.01.  The Borrower shall maintain or cause to be
maintained a system of accounting established and administered in accordance
with sound business practices to permit preparation of financial statements in
conformity with GAAP, and each of the financial statements described herein
shall be prepared from such system and records.  From time to time during
regular business hours upon reasonable prior notice, the Borrower will permit,
and will cause each of its Subsidiaries to permit, any agents or representatives
of the Administrative Agent or any Lender to examine and make copies of and
abstracts from the records and books of account of, and visit the properties of,
the Borrower and its Subsidiaries and to discuss the affairs, finances and
accounts of any such Person with any of their respective independent public
accountants, officers or directors, all at the expense of the Borrower; provided
that (a) absent the existence of an Event of Default (i) only the Administrative
Agent shall exercise such rights on behalf of the Lenders and (ii) the
Administrative Agent shall not exercise such rights more than two times in any
calendar year and only one such time shall be at the Borrower’s expense and (b)
the Borrower shall be given the opportunity to participate in any discussion
with its accountants.
 
SECTION 5.07   Compliance with Laws and Agreements.  The Borrower will comply,
and will cause each of its Subsidiaries to comply, with all applicable laws and
all indentures, notes, loan agreements, mortgages, leases, material agreements
and other material instruments binding upon it or its property, noncompliance
with which could reasonably be expected to have a Material Adverse Effect. 
Without limitation of the foregoing, the Borrower shall, and shall cause each of
its Subsidiaries to, comply with all Environmental Laws, operate its properties
and conduct its business in accordance with good environmental practices, and
handle, treat, store and dispose of Hazardous Materials in accordance with such
practices, except where the failure to do so will not have a Material Adverse
Effect.  The Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
 
SECTION 5.08    Use of Proceeds and Letters of Credit.  The proceeds of the
Loans will be used only (a) to repay existing Debt of the Borrower, (b) for
working capital and general corporate purposes of the Borrower and its
Consolidated Subsidiaries, (c) for payment of all amounts owing by the Borrower
under this Agreement, (d) to fund any cash consideration payable by the Borrower
or any of its Consolidated Subsidiaries in connection with a merger or
acquisition which is not prohibited by Section 6.05 or Section 6.06 or (e) to
fund Investments in Excluded Affiliates permitted by Section 6.06; provided that
such uses are, at the time made, otherwise consistent with the terms of this
Agreement and all applicable laws and no Default would result therefrom.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.  Letters of Credit will be issued only to
support general corporate purposes of the Borrower and its Consolidated
Subsidiaries.  The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, or (c) in any manner that would result in the violation of  any
Sanctions applicable to any party hereto.
 
53

--------------------------------------------------------------------------------

 
SECTION 5.09   Accuracy of Information.  The Borrower will ensure that all
written information, including financial statements or other documents,
furnished to the Administrative Agent or the Lenders in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, when
taken as a whole, contains no material misstatement of fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading.
 
SECTION 5.10    Maintenance of Ratings.  The Borrower will use commercially
reasonable efforts to maintain the Moody’s Rating and the S&P Rating.
 
SECTION 5.11   Further Assurances.  The Borrower at its expense will, and will
cause each of its Subsidiaries to, promptly execute and deliver all such other
and further documents, agreements and instruments in compliance with or
accomplishment of the covenants and agreements of the Borrower or any of its
Subsidiaries in the Loan Documents, including, without limitation, the
accomplishment of any condition precedent that may have been waived by the
Lenders prior to the initial Borrowing or any subsequent Borrowings.
 
ARTICLE VI

Negative Covenants
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit (other than Letters of Credit as to which arrangements
satisfactory to the Administrative Agent and the applicable Issuing Banks have
been made) have expired or terminated, in each case, without any pending draw,
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
 
SECTION 6.01   Debt.
 
(a)                The Borrower will not, and will not permit any of its
Consolidated Subsidiaries to, create, incur, assume or suffer to exist, any Debt
other than:
 
54

--------------------------------------------------------------------------------

(i)         Debt of the Borrower under the Loan Documents;
 
(ii)        unsecured Debt owing by the Borrower to any Consolidated Subsidiary;
 
(iii)       unsecured Debt owing by any Consolidated Subsidiary to the Borrower
or any other Consolidated Subsidiary;
 
(iv)      Debt (other than Derivative Obligations) of Consolidated Subsidiaries,
so long as (A) no Default or Event of Default exists on the date such Debt is
incurred or would result from the incurrence of such Debt, and (B) the aggregate
amount of such Debt does not exceed fifteen percent (15%) of Net Worth as of the
last day of the fiscal quarter most recently ended prior to the date of
incurrence for which financial statements are available;
 
(v)        Debt (other than Derivative Obligations) of the Borrower, so long as
(A) such Debt is not Guaranteed by any Subsidiary of the Borrower, except to the
extent permitted by paragraph (iv) above, and (B) no Default or Event of Default
exists on the date such Debt is incurred or would result from the incurrence of
such Debt; and
 
(vi)       Derivative Obligations of the Borrower and its Consolidated
Subsidiaries, so long as (A) no Default or Event of Default exists on the date
such Derivative Obligations are incurred or would result from the incurrence
thereof and (B) the aggregate amount of such Derivative Obligations does not
exceed ten percent (10%) of Net Worth as of the last day of the fiscal quarter
most recently ended prior to the date of incurrence for which financial
statements are available.
 
(b)               The Borrower will not permit any Excluded Affiliate to create,
incur, assume or suffer to exist any Debt unless the agreements evidencing or
providing for such Debt contain a provision to the effect that the holders of
such Debt shall have no recourse against the Borrower or any of its Consolidated
Subsidiaries, or any of their respective assets, for the payment of such Debt;
provided, however, that the foregoing shall not apply to any such Debt of an
Excluded Affiliate that is covered by a Guaranty from the Borrower or a
Consolidated Subsidiary that constitutes Debt permitted by Section 6.01(a).
 
SECTION 6.02  Liens.  The Borrower will not, and will not permit any of its
Consolidated Subsidiaries to, create, incur, assume or suffer to be created,
assumed or incurred or to exist, any Lien upon any of their property or assets,
whether now owned or hereafter acquired other than:
 
(a)               Liens not otherwise permitted under any other clause of this
Section 6.02 against assets of the Borrower or a Consolidated Subsidiary
securing Debt or other obligations of such Person, so long as (i) the aggregate
amount of all such secured Debt and other obligations does not exceed fifteen
percent (15%) of Net Worth as of the last day of the fiscal quarter most
recently ended prior to the date of creation of the Lien for which financial
statements are available, and (ii) to the extent constituting Debt, such secured
Debt is otherwise permitted by Section 6.01(a)(v), in the case of the Borrower,
or Section 6.01(a)(iv), in the case of a Consolidated Subsidiary;
 
55

--------------------------------------------------------------------------------

(b)               Liens imputed to Capital Leases under which a Consolidated
Subsidiary is the lessee, so long as the Debt of such Consolidated Subsidiary in
respect of such Capital Lease is permitted by Section 6.01(a)(iv);
 
(c)                Liens on property of any Consolidated Subsidiary that attach
within sixty (60) days of such Consolidated Subsidiary’s purchase thereof, and
securing only Debt of such Consolidated Subsidiary permitted by Section
6.01(a)(iv) and incurred to finance all or part of the purchase price of such
property, and any extensions and renewals of such Liens so long as the Debt
secured thereby is not greater than the Debt secured immediately prior to such
extension and renewal and such Debt is permitted by Section 6.01(a)(iv) at the
time of such extension and renewal;
 
(d)               Liens for taxes, assessments or governmental charges or levies
if the same shall at the time not be delinquent or thereafter may be paid
without penalty, or the validity of which are being contested in good faith by
appropriate proceedings promptly initiated and diligently conducted and as to
which adequate reserves shall have been set aside on the books of the Borrower
in accordance with GAAP;
 
(e)                carriers’, warehousemen’s and mechanics’ liens and other
similar Liens which arise in the ordinary course of business, do not materially
impair the use or value of its properties or assets or the conduct of its
business, and secure obligations that are not yet due and payable or are being
contested in good faith by appropriate proceedings promptly initiated and
diligently conducted and as to which adequate reserves shall have been set aside
on the books of the Borrower in accordance with GAAP or as to which adequate
bonds shall have been obtained;
 
(f)                 pledges or deposits to secure obligations under workmen’s
compensation laws or similar legislation or to secure public or statutory
obligations of the Borrower;
 
(g)                Liens created in favor of a Governmental Authority to secure
partial, progress, advance or other contractual payments pursuant to any
agreement or statute;
 
(h)               attachment, judgment and other similar Liens arising in
connection with court proceedings, provided the execution or other enforcement
of such Liens is effectively stayed and the claims secured thereby are being
actively contested in good faith and by appropriate proceedings in such manner
as not to have the property subject to such Liens forfeitable;
 
(i)                 easements, rights-of-way, reservations, exceptions, minor
encroachments, restrictions and similar charges created or incurred in the
ordinary course of business which in the aggregate do not materially interfere
with the business operations of the Borrower and its Subsidiaries taken as a
whole, and which were not incurred in connection with the borrowing of money;
 
(j)                 Liens of financial institutions on accounts or deposits
maintained therein to the extent arising by operation of law or within the
documentation establishing said account to the extent same secure charges, fees
and expenses owing or potentially owing to said institution;
 
(k)                Liens arising from precautionary UCC financing statements
regarding operating leases; and
 
56

--------------------------------------------------------------------------------

(j)                  Liens on cash collateral, to the extent cash collateral is
required pursuant to this Agreement.
 
SECTION 6.03   Consolidated Subsidiary Dispositions.  The Borrower will not, and
will not permit any of its Subsidiaries to, sell, transfer or otherwise dispose
of (a) any capital stock or other equity interests of any Consolidated
Subsidiary or (b) all or substantially all of the assets of any Consolidated
Subsidiary (whether in a single transaction or series of transactions), in the
aggregate for clauses (a) and (b), in excess of ten percent (10%) of the Net
Worth during any rolling twelve (12) month period, other than any such
dispositions made to the Borrower or a wholly-owned Consolidated Subsidiary.
 
SECTION 6.04   Consolidated Subsidiary Distributions.  The Borrower will not,
and will not permit any of its Subsidiaries to, enter into any agreement
restricting the ability of any Consolidated Subsidiary to (a) pay dividends or
make other distributions on the capital stock or other equity interests of such
Consolidated Subsidiary or (b) make loans or advances to the Borrower or any
Subsidiary of the Borrower, other than this Agreement and applicable
restrictions in other agreements substantially identical to the restrictions
contained in this Agreement.
 
SECTION 6.05   Mergers and Acquisitions.  The Borrower will not, and will not
permit any of its Consolidated Subsidiaries to, acquire (whether in one
transaction or a series of transactions) all or substantially all of the assets
of any Person or the capital stock or securities of any Person, or consolidate
with or merge into any Person or permit any Person to consolidate or merge into
it, unless: (a) any business acquired in such transaction is similar or related
or ancillary to the businesses engaged in by the Borrower and its Consolidated
Subsidiaries on the Effective Date; (b) in the case of a merger (i) if the
Borrower is a party to such merger, the Borrower is the surviving entity and the
management of the Borrower shall be substantially unchanged and (ii) if a
Consolidated Subsidiary is a party to such merger, either the Borrower or a
Consolidated Subsidiary is the surviving entity; and (c) immediately after
giving effect and pro forma effect thereto, no Default shall exist.  The
Administrative Agent shall have received (A) a certificate of a Responsible
Officer of the Borrower showing satisfaction of the condition set forth in this
Section 6.05, and (B) such other documents, opinions and information that the
Administrative Agent or the Required Lenders may reasonably request in order to
substantiate the same.
 
SECTION 6.06   Restricted Investments.
 
(a)                The Borrower will not, and will not permit any Consolidated
Subsidiary to, make, or enter into any commitment to make, any Restricted
Investment if a Default exists either before or after giving effect thereto.
 
(b)               The Borrower will not, and will not permit any Consolidated
Subsidiary to, make, or enter into any commitment to make, or permit to exist
any Restricted Investment other than Restricted Investments that do not in the
aggregate exceed twenty percent (20%) of Net Worth as of the last day of the
fiscal quarter most recently ended prior to the date of such Restricted
Investment for which financial statements are available.
 
57

--------------------------------------------------------------------------------

SECTION 6.07   Lines of Business.  The Borrower will not, and will not permit
any of its Consolidated Subsidiaries to, directly or indirectly engage to a
material extent in any business other than those in which it is presently
engaged or that are reasonably related or ancillary thereto.
 
SECTION 6.08   Transactions with Affiliates.  Neither the Borrower, nor any of
its Consolidated Subsidiaries, will enter into any transaction with an Affiliate
other than (a) transactions entered into in the ordinary course of business and
upon terms no less favorable than those that the Borrower or its Consolidated
Subsidiary, as applicable, could obtain in an arm’s length transaction with a
Person that is not an Affiliate and (b) transactions between the Borrower and
any of its Consolidated Subsidiaries, or between such Consolidated Subsidiaries,
that do not and will not, either directly or indirectly, cause a Default.
 
SECTION 6.09   Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, at any time, declare or make, any Restricted Payment
unless, immediately after giving effect to such action, no Default or Event of
Default would exist; provided, any Subsidiary may pay a dividend or distribution
of any type to the Borrower and such Subsidiary’s other holders (if any) on a
ratable basis notwithstanding that, immediately after giving effect such action,
a Default or Event of Default would exist.
 
SECTION 6.10   Financial Covenants.  The Borrower will not:
 
(a)                Interest Coverage Ratio.  Permit the ratio of (i) EBITDA to
(ii) Interest Expense, measured as of the last day of any calendar quarter for
the twelve month period then ended, to be less than 2.5 to 1.0.
 
(b)               Debt to Capitalization Ratio.  Permit the ratio of (i) Funded
Debt as of the last day of any calendar quarter to (ii) Total Capitalization for
the twelve month period then ended to equal or exceed 0.6 to 1.0.
 
ARTICLE VII

Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)                the Borrower shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
 
(b)               the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
Business Days;
 
(c)               any representation or warranty made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;
 
58

--------------------------------------------------------------------------------

(d)                the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;
 
(e)                the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after the earlier of (i) notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender) and (ii) the date on which such failure first became
known to a Responsible Officer;
 
(f)                 the Borrower or any Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Debt (other than the amounts referred to in subsections (a) and (b)
above) that constitutes Material Debt, when and as the same shall become due and
payable (or, if permitted by the terms of the relevant document, within any
applicable grace period);
 
(g)               any event or condition occurs that results in any Debt (other
than the amounts referred to in subsections (a) and (b) above) that constitutes
Material Debt becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any such Debt or any trustee or agent on its or their
behalf to cause any such Debt to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Debt that becomes due
as a result of the sale or transfer of the property or assets securing such
Debt;
 
(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;
 
(i)                 the Borrower or any Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
59

--------------------------------------------------------------------------------

(j)                 the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k)               one or more final judgments or orders for the payment of money
in an aggregate amount in excess of the greater of (x) five percent (5%) of the
Borrower’s Funded Debt as of such date and (y) $75,000,000 (net of uncontested
insurance coverage) shall be rendered against the Borrower, any Subsidiary or
any combination thereof and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) a stay of
enforcement of such judgment or order by reason of a pending appeal or
otherwise, shall not be in effect for any period of thirty (30) consecutive
days;
 
(l)                 an ERISA Event shall have occurred that, when taken together
with all other ERISA Events that have occurred, could reasonably be expected to
result in a Material Adverse Effect; or
 
(m)              a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or
(i) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
 
ARTICLE VIII

The Administrative Agent
 
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof, together with such actions and
powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
60

--------------------------------------------------------------------------------

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
61

--------------------------------------------------------------------------------

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
with, so long as no Event of Default exists, the consent of the Borrower.  If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
 
Anything herein to the contrary notwithstanding, none of the Joint Bookrunners,
Co-Lead Arrangers, Syndication Agents or Documentation Agents named on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Bank hereunder.
 
62

--------------------------------------------------------------------------------

ARTICLE IX

Miscellaneous
 
SECTION 9.01  Notices.  (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
(i)         if to the Borrower, to it at Kirby Corporation, 55 Waugh Drive,
Suite 1000, Houston, Texas  77007, Attention of Chief Financial Officer
(Facsimile No. 713-435-1010);
 
(ii)        if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan
and Agency Services Group, 10 South Dearborn, L2 Floor, Chicago, Illinois 60603,
Attention of Dustin Thompson (Facsimile No. (888) 292-9533) (Email address for
purposes of notices pursuant to Article II permitted to be delivered by
electronic mail: jpm.agency.servicing.1@jpmorgan.com);
 
(iii)       if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank,
to it at 10 South Dearborn, L2 Floor, Chicago, Illinois 60603, Attention of Pj
Balaji (Facsimile No. (855) 609-9959) (Email address for purposes of notices
pursuant to Article II permitted to be delivered by electronic mail:
chicago.lc.agency.activity.team@jpmorgan.com);
 
(iv)       if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A.,  10
South Dearborn, L2 Floor, Chicago, Illinois 60603, Attention of Dustin Thompson
(Facsimile No. (888) 292-9533) (Email address for purposes of notices pursuant
to Article II permitted to be delivered by electronic mail:
jpm.agency.servicing.1@jpmorgan.com); and
 
(v)        if to any other Lender or Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
 
(b)               Notices and other communications to the Administrative Agent,
the Lenders and the Issuing Banks hereunder may be delivered or furnished by
using Electronic Systems pursuant to procedures approved by the Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II unless otherwise agreed by the Administrative Agent and the
applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
63

--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
 
(c)                 Any party hereto may change its address or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto.
 
(d)                Electronic Systems.
 
(i)         The Borrower agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
 
(ii)        Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.”  The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender, any Issuing Bank or any other Person or
entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of communications through an Electronic System, except to
the extent such damages, losses or expenses are determined by a court of
competent jurisdiction by final and non-appealable judgment to have resulted
from the gross negligence or willful misconduct of such Agent Party. 
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent, any Lender or any Issuing Bank by means
of electronic communications pursuant to this Section, including through an
Electronic System.
 
64

--------------------------------------------------------------------------------

SECTION 9.02   Waivers; Amendments.  (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.
 
(b)               Except as provided in Section 2.19 with respect to an
Incremental Term Loan Amendment, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change Section 2.20 or Section
2.21 or the definition of “Defaulting Lender”, without the written consent of
each Lender or (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender (it being understood that, solely with the
consent of the parties prescribed by Section 2.19 to be parties to an
Incremental Term Loan Amendment, Incremental Term Loans may be included in the
determination of Required Lenders on substantially the same basis as the
Commitments and Revolving Loans are included on the Effective Date); provided,
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, the Issuing Banks or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
each Issuing Bank or the Swingline Lender, as the case may be.  Notwithstanding
anything to the contrary contained herein, no Defaulting Lender shall have any
right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Defaulting Lender may not be increased or
extended, the principal amount of any Loan made by such Defaulting Lender may
not be reduced (other than by payment) and the maturity of any Loan made by such
Defaulting Lender may not be extended, in each case, without the consent of such
Defaulting Lender.
 
65

--------------------------------------------------------------------------------

SECTION 9.03   Expenses; Indemnity; Damage Waiver.  (a) The Borrower shall pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Banks in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all reasonable out-of-pocket expenses incurred by the
Administrative Agent, the Issuing Banks or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Banks or, during the existence of any Event of Default, any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
 
(b)               The Borrower shall indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document, or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether or not such claim, litigation, investigation or
proceeding is brought by the Borrower or its equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of, or
willful violation of the Loan Documents by, such Indemnitee.  WITHOUT LIMITING
ANY PROVISION OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, IT IS THE
EXPRESS INTENTION OF THE BORROWER THAT EACH INDEMNIFIED PERSON SHALL BE
INDEMNIFIED AND HELD HARMLESS AGAINST ANY AND ALL LOSSES, CLAIMS, DAMAGES,
LIABILITIES AND RELATED EXPENSES ARISING OUT OF OR RESULTING FROM THE ORDINARY
NEGLIGENCE (WHETHER SOLE OR CONTRIBUTORY) OR STRICT LIABILITY OF SUCH
INDEMNIFIED PERSON.  This Section 9.03(b) shall not apply with respect to Taxes
other than any Taxes that represent losses, claims or damages arising from any
non-Tax claim.
 
66

--------------------------------------------------------------------------------

(c)                To the extent that the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent, any Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, such
Issuing Bank or the Swingline Lender in their capacity as such.
 
(d)               To the extent permitted by applicable law, no party hereto
shall assert, and each such party hereby waives, any claim against any other
party hereto, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that,
nothing in this clause (d) shall relieve the Borrower of any obligation it may
have to indemnify an Indemnitee against special, indirect, consequential or
punitive damages asserted against such Indemnitee by a third party.
 
(e)               All amounts due under this Section shall be payable thirty
(30) days after written demand therefor.
 
SECTION 9.04     Successors and Assigns.  (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)              (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment,
participations in Letters of Credit and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
 
67

--------------------------------------------------------------------------------

(A)      the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;
 
(B)       the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender (other than a Defaulting Lender) with a Commitment
immediately prior to giving effect to such assignment
 
(C)       each Issuing Bank; and
 
(D)       the Swingline Lender.
 
(ii)        Assignments shall be subject to the following additional conditions:
 
(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; and
 
(D)       the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
related parties or its securities) will be made available and who may receive
such information in accordance with the assignee’s compliance procedures and
applicable laws, including federal and state securities laws.
 
68

--------------------------------------------------------------------------------

For the purposes of this (b), the term “Approved Fund” and “Ineligible
Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means (a) a natural Person (or a holding company,
investment vehicle or trust for, or owned or operated for the primary benefit
of, a natural Person), (b) a Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute a Defaulting
Lender or a Subsidiary thereof or (c) the Borrower or any of its Affiliates.
 
(iii)       Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this (a) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
 (iv)      The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower, any Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
 
 (v)       Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Section
2.04(c), 2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
69

--------------------------------------------------------------------------------

(c)                Any Lender may, without the consent of the Borrower, the
Administrative Agent, any Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.14, 2.15 and 2.16
(subject to the requirements and limitations therein, including the requirements
under Section 2.16(f) (it being understood that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 2.18 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Section 2.14 or 2.16, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.  Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
 
70

--------------------------------------------------------------------------------

(d)               Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05   Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
SECTION 9.06   Counterparts; Integration; Effectiveness; Electronic Execution. 
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
71

--------------------------------------------------------------------------------

(b)                Delivery of an executed counterpart of a signature page of
this Agreement by facsimile, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any  document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 9.07    Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08     Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender to or for the credit
or the account of the Borrower against any of and all the obligations of the
Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured.  The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
 
SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process. 
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of Texas.
 
(b)                The Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the District
Courts of the State of Texas sitting in Houston, Harris County, Texas and of the
United States District Court of the Southern District of Texas, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Texas state or, to the extent permitted by law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.
 
(c)                The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
72

--------------------------------------------------------------------------------

(d)                Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
 
SECTION 9.10    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11     Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12     Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii)  any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower, (h) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the facilities created hereunder or (i) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis from a source other
than the Borrower.  For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
any Issuing Bank or any Lender on a non-confidential basis prior to disclosure
by the Borrower and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
73

--------------------------------------------------------------------------------

SECTION 9.13     Material Non-Public Information.
 
(a)                EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
(b)                ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO,
OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE
BORROWER AND ITS RELATED PARTIES OR ITS SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
SECTION 9.14    Interest Rate Limitation.  Notwithstanding anything herein to
the contrary, in no event whatsoever shall the amount contracted for, charged,
paid or otherwise agreed to be paid to or received by the Administrative Agent
or any Lender for the use, forbearance or detention of money under this
Agreement or any Loan Document or otherwise exceed the maximum non-usurious rate
pursuant to applicable law (the “Maximum Rate”), and if at any time the interest
rate applicable to any Loan, together with all fees, charges and other amounts
which are treated as interest on such Loan under applicable law (collectively
the “Charges”), shall exceed the Maximum Rate, the rate of interest payable in
respect of such Loan hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender. 
Anything in this Agreement or any other Loan Document to the contrary
notwithstanding, the Borrower shall not be required to pay unearned interest and
shall never be required to pay interest at a rate in excess of the Maximum Rate,
and if the effective rate of interest which would otherwise be payable under
this Agreement and the other Loan Documents would exceed the Maximum Rate, or if
the Administrative Agent or any Lender shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Borrower under this Agreement or
Loan Document to a rate in excess of the Maximum Rate, then (a) the amount of
interest which would otherwise be payable by the Borrower under this Agreement
or any Loan Document shall be reduced to the amount allowed under applicable
law, and (b) any unearned interest paid by the Borrower or any interest paid by
the Borrower in excess of the Maximum Rate shall be credited on the principal of
(or, if the principal amount shall have been paid in full, refunded to the
Borrower).  It is further agreed that, without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by any
Lender under this Agreement or any Loan Document, are made for the purpose of
determining whether such rate exceeds the Maximum Rate, and shall be made by
amortizing, prorating and spreading in equal parts during the period of the full
stated term of the Loans all interest at any time contracted for, charged or
received by such Lender in connection therewith.  Texas Finance Code, Chapter
346, as amended (relating to revolving loan and revolving triparty accounts),
shall not apply to this Agreement or the transactions contemplated hereby.  To
the extent that the Maximum Rate applicable to a Lender is at any time
determined by Texas law, such rate shall be the “weekly ceiling” described in
the Texas Finance Code, Chapter 303, as amended.
 
74

--------------------------------------------------------------------------------

SECTION 9.15    No Advisory or Fiduciary Relationship.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (a) (i) the arranging and
other services regarding this Agreement provided by the Administrative Agent,
the Issuing Banks, the Lenders and the Co-Lead Arrangers named on the cover page
hereof, are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Issuing Banks,
the Lenders and such Co-Lead Arrangers, on the other hand, (ii) the Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b) (i) each of the
Administrative Agent, the Issuing Banks, the Lenders and such Co-Arrangers is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates, or any
other Person and (ii) neither the Administrative Agent nor any Issuing Bank nor
any Lender nor any such Co-Lead Arranger has any obligation to the Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (c) the Administrative Agent, the Issuing Banks, the Lenders and
such Co-Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and neither the Administrative Agent nor any
Issuing Bank nor any Lender nor any such Co-Lead Arranger has any obligation to
disclose any of such interests to the Borrower or its Affiliates.  To the
fullest extent permitted by Law, the Borrower hereby waives and releases any
claims that it may have against the Administrative Agent, the Issuing Banks, the
Lenders and such Co-Lead Arrangers with respect to any breach or alleged breach
of fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
75

--------------------------------------------------------------------------------

 
SECTION 9.16   USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 9.17     Final Agreement of the Parties.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.
 
[END OF TEXT]


76

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.
 

 
KIRBY CORPORATION
       
By:
/s/ C. Andrew Smith
 
Name:
C. Andrew Smith
 
Title:
Chief Financial Officer

 
Signature Page to Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

 
ADMINISTRATIVE AGENT, ISSUING BANK AND LENDER:
     
JPMORGAN CHASE BANK, N.A.,
       
By:
/s/ Laura Woodward
 
Name:
LauraWoodward
 
Title:
Officer



Signature Page to Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

 
SYNDICATION AGENT, ISSUING BANK AND LENDER:
     
BANK OF AMERICA, N.A.
       
By:
/s/ Scott Blackman
 
Name:
Scott Blackman
 
Title:
VP



Signature Page to Credit Agreement
(Kirby Corporation)


--------------------------------------------------------------------------------

 
SYNDICATION AGENT, ISSUING BANK AND LENDER:
     
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
By:
/s/ Warren R. Ross
 
Name:
Warren R. Ross
 
Title:
Senior Vice President

 
Signature Page to Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

 
DOCUMENTATION AGENT AND LENDER:
     
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
       
By:
/s/ Lawrence Elkins
 
Name:
Lawrence Elkins
 
Title:
Vice President



Signature Page to Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

 
DOCUMENTATION AGENT AND LENDER:
     
BRANCH BANKING AND TRUST COMPANY
       
By:
/s/ Robert M. Searson
 
Name:
Robert M Searson
 
Title:
Senior Vice President

 
Signature Page to Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

 
DOCUMENTATION AGENT AND LENDER:
     
ROYAL BANK OF CANADA
       
By:
/s/ Ben Thomas
 
Name:
Ben Thomas
 
Title:
Authorized Signatory

 
Signature Page to Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

 
LENDER:
     
THE NORTHERN TRUST COMPANY
       
By:
/s/ Keith L. Burson
 
Name:
Keith L. Burson
 
Title:
Vice President

 
Signature Page to Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------




 
LENDER:
     
U.S. BANK NATIONAL ASSOCIATION
       
By:
/s/ Carlos L. Lamboglia
 
Name:
Carlos L. Lamboglia
 
Title:
Vice President

 
Signature Page to Credit Agreement
(Kirby Corporation)
 

--------------------------------------------------------------------------------

 
LENDER:
     
BOKF, NA DBA BANK OF TEXAS
       
By:
/s/ Marian Livingston
 
Name:
Marian Livingston
 
Title:
Senior Vice President

 
Signature Page to Credit Agreement
(Kirby Corporation)



--------------------------------------------------------------------------------

 
LENDER:
     
SANTANDER BANK, N.A.
       
By:
/s/ Daniel O’Connor
 
Name:
Daniel O’Connor
 
Title:
Managing Director

 
Signature Page to Credit Agreement
(Kirby Corporation)
 


--------------------------------------------------------------------------------

SCHEDULE 1.01
EXISTING LETTERS OF CREDIT
 
Reference
Number
 
Amount
 
Date
Expiry Date
Beneficiary Name
Auto Extension
Period
Final
Expiry Date
CDCS-391192
 
$
1,370,589.18
 
4/19/2012
11/4/2015
NUKLEARNA ELEKTRARNA KRSKO, D.O.O.
12 MONTHS
10/1/2017
CDCS-949868
 
$
717,297.00
 
6/17/2011
4/30/2016
ROYAL BANK OF CANADA
12 MONTHS
-
CDCS-278948
 
$
160,319.50
 
12/28/2012
8/31/2015
BECHTEL POWER CORPORATION
12 MONTHS
8/31/2015
CDCS-754589
 
$
159,420.00
 
9/17/2013
9/16/2015
BECHTEL POWER CORPORATION
12 MONTHS
8/31/2016
CDCS-853299
 
$
246,500.00
 
2/25/2014
8/1/2015
NUKLEARNA ELEKTRARNA KRSKO
163 DAYS
8/31/2015

 

--------------------------------------------------------------------------------

SCHEDULE 2.01
COMMITMENTS
 
Lender
 
Commitment
 
JPMorgan Chase Bank, N.A.
 
$
95,000,000
 
Bank of America, N.A.
 
$
95,000,000
 
Wells Fargo Bank, National Association
 
$
95,000,000
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
$
50,000,000
 
Branch Bank and Trust Company
 
$
50,000,000
 
Royal Bank of Canada
 
$
50,000,000
 
The Northern Trust Company
 
$
35,000,000
 
U.S. Bank National Association
 
$
35,000,000
 
BOKF, NA dba Bank of Texas
 
$
22,500,000
 
Santander Bank, N.A.
 
$
22,500,000
 

 

--------------------------------------------------------------------------------

SCHEDULE 3.01
 
SUBSIDIARIES AND AFFILIATES
 
Part A
         
Consolidated Subsidiaries
 
Organized
   
Ownership
           
AFRAM Carriers, Inc.
 
Delaware
     
100
%
Dixie Carriers, Inc.(1)
 
Texas
     
100
%
Engine Systems, Inc.(2)
 
Delaware
     
100
%
Greens Bayou Fleeting, LLC (1)
 
Texas
     
51
%
Inversions Kara Sea SRL (11)
 
Venezuela
     
100
%
K Equipment, LLC
 
Texas
     
100
%
KIM Holdings, Inc.
 
Delaware
     
100
%
KIM Partners, LLC(3)
 
Louisiana
     
100
%
Kirby Corporate Services, LLC
 
Delaware
     
100
%
Kirby Engine Systems, Inc.
 
Delaware
     
100
%
Kirby Inland Marine, LP(4)
 
Delaware
     
100
%
Kirby Ocean Transport Company
 
Delaware
     
100
%
Kirby Offshore Marine, Inc. (11)
 
Delaware
     
100
%
Kirby Offshore Marine, LLC
 
Delaware
     
100
%
Kirby Offshore Marine Hawaii, LLC (11)
 
Delaware
     
100
%
Kirby Offshore Marine Operating, LLC (10)
 
Delaware
     
100
%
Kirby Offshore Marine Pacific, LLC (11)
 
Delaware
     
100
%
Kirby Tankships, Inc.
 
Delaware
     
100
%
Kirby Terminals, Inc.
 
Texas
     
100
%
K-Sea Canada Corp. (13)
 
Nova Scotia
     
100
%
K-Sea Canada Holdings, Inc. (12)
 
Delaware
     
100
%
Marine Systems, Inc.(2)
 
Louisiana
     
100
%
Osprey Line, L.L.C.
 
Texas
     
66 2/3
%
Penn Maritime Inc. (10)
 
Delaware
     
100
%
Sabine Transportation Company
 
Delaware
     
100
%
San Antonio Thermo King, Inc. (8)
 
Texas
     
100
%
Thermo King of Houston, LP (7)
 
Texas
     
100
%
UE Compression LLC (7)
 
Colorado
     
100
%
UE Manufacturing LLC (7)
 
Colorado
     
100
%
UE Powertrain GP LLC (7)
 
Texas
     
100
%
UE Powertrain LP (9)
 
Texas
     
100
%
United Engines LLC (7)
 
Colorado
     
100
%
United Holdings LLC (2)
 
Delaware
     
100
%
Hollywood Marine, No. 3, Ltd.(1)
 
Texas
     
75
%
Hollywood Chem 107, Ltd.(1)
 
Texas
     
89.3
%
Hollywood Chem 108, Ltd.(1)
 
Texas
     
92.0
%

 

--------------------------------------------------------------------------------

Hollywood Marine 1004-7, Ltd.(1)
 
Texas
     
89.3
%
Hollywood Marine 1008-14, Ltd.(1)
 
Texas
     
92.0
%
Hollywood Marine 3009-14, Ltd.(1)
 
Texas
     
91.9
%
Hollywood/Texas Olefins, Ltd.(1)
 
Texas
     
50
%
                 
Part B
                                 
Excluded Affiliates
 
Organized
   
Ownership
                   
Bolivar Terminal Co., Inc.(1)
 
Texas
     
50
%
The Hollywood Camp, L.L.C.
 
Texas
     
50
%
Kirby Corporation Political Action Committee
 
Texas
     
100
%
Kirby Disaster Relief Fund
 
Texas
     
100
%
Osprey Terminals, LLC(5)
 
Texas
     
50
%
Cedar Crossing Terminal Company, LLC (6)
 
Texas
     
25
%




--------------------------------------------------------------------------------

(1) Owned by Kirby Inland Marine, LP

(2) Owned by Kirby Engine Systems, Inc.

(3) Owned by KIM Holdings, Inc.

(4) Owned by KIM Holdings, Inc. and KIM Partners, LLC

(5) Owned by Kirby Terminals, Inc.

(6) Owned by Osprey Terminals, LLC

(7) Owned by United Holdings LLC

(8) Owned by Thermo King of Houston, LP

(9) Owned by United Holdings LLC and UE Powertrain GP LLC

(10) Owned by Kirby Offshore Marine, LLC

(11) Owned by Kirby Offshore Marine Operating, LLC

(12) Owned by Kirby Offshore Marine, Inc.

(13) Owned by K-Sea Canada Holdings, Inc.

 

--------------------------------------------------------------------------------

EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee.  The Standard Terms and Conditions set forth in Annex 1
attached hereto are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 
1.
Assignor:
 
 
2.
Assignee:
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1
 
3.
Borrower(s):
Kirby Corporation
 
4.
Administrative Agent:
JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement
 
5.
Credit Agreement:
The Credit Agreement dated as of April 30, 2015 among Kirby Corporation, a
Nevada corporation, the Lenders party thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto
 
6.
Assigned Interest:
 

 

--------------------------------------------------------------------------------

1 Select as applicable.

--------------------------------------------------------------------------------

Aggregate Amount of
Commitment/Loans for all
Lenders
 
Amount of
Commitment/
Loans Assigned
 
Percentage
Assigned of
Commitment/Loans2
 
$
 
 
$
 
 
 
%
$
 
 
$
 
 
 
%
$
 
 
$
 
 
 
%



Effective Date: _____________, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
 
[remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

2 Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans of
all Lenders thereunder.

--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
   
[NAME OF ASSIGNOR]
     
By:
        
Name:
   
Title:
 
 
 
ASSIGNEE
   
[NAME OF ASSIGNEE]
     
By:
        
Name:
   
Title:

 

--------------------------------------------------------------------------------

Consented to and Accepted:
 
JPMORGAN CHASE BANK, N.A.,
as [Administrative Agent,]3 an Issuing Bank and Swingline Lender
     
By:
         
Name:
   
Title:
     
BANK OF AMERICA, N.A.,
as an Issuing Bank
     
By:
         
Name:
   
Title:
     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as an Issuing Bank
     
By:
       
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
 

--------------------------------------------------------------------------------



[Consented to:]4
     
KIRBY CORPORATION
     
By:
        
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.
 

--------------------------------------------------------------------------------

ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR
 
ASSIGNMENT AND ASSUMPTION
 
1.             Representations and Warranties.
 
1.1               Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 
1.2.             Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) it is not an Ineligible Institution, (iv) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
as a Lender thereunder and, to the extent of the Assigned Interest, shall have
the obligations of a Lender thereunder, (v) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (vi) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
2.                  Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.
 
 

--------------------------------------------------------------------------------

 
3.                  General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Acceptance and adoption of the terms of this Assignment and
Assumption by the Assignee and the Assignor by Electronic Signature or delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
Texas.



--------------------------------------------------------------------------------

EXHIBIT B
 
FORM OF BORROWING REQUEST
 
_______________, 20__
 
JPMorgan Chase Bank, N.A.,
 as Administrative Agent
Loan Agency Services Group
10 South Dearborn, L2 Floor
Chicago, Illinois  60603
Attention:  Dustin Thompson
 

 
Re:
Kirby Corporation

 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of April 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Kirby Corporation (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings specified in the Credit Agreement.  The
Borrower hereby requests a Borrowing under the Credit Agreement, and, as
required by Section 2.03 of the Credit Agreement, specifies the following
information for such Borrowing (the “Proposed Borrowing”):
 
(a)            The date of the Proposed Borrowing (which shall be a Business
Day) is __________, 20___.
 
(b)            The Type and amount of, and, in the case of a Eurodollar
Borrowing, the Interest Period applicable to, the Loans comprising the Proposed
Borrowing are:
 

_____ Eurodollar Loans in an aggregate amount of $__________ with an Interest
Period of:

 
_____ one (1) month
_____ two (2) months
_____ three (3) months
_____ six (6) months



_____ ABR Loans in an aggregate amount of $__________.

 

(c) The location and number of account to which funds are to be disbursed is:

 
__________________
__________________



--------------------------------------------------------------------------------

The Borrower hereby certifies that after giving effect to the Proposed
Borrowing, the total Revolving Credit Exposure will not exceed the total
Commitments.  The Borrower hereby further certifies that on the date hereof all
applicable conditions to the Proposed Borrowing set forth in Article IV of the
Credit Agreement have been satisfied and that the Proposed Borrowing complies
with the terms of the Credit Agreement, and by acceptance of the proceeds of the
Proposed Borrowing, the Borrower will be deemed to have recertified the
foregoing on the date of the Proposed Borrowing.



 
Sincerely,
     
KIRBY CORPORATION
       
By:
      
Name:
      
Title:
   




--------------------------------------------------------------------------------

EXHIBIT C
 
FORM OF INTEREST ELECTION REQUEST
 
_______________, 20__
 
JPMorgan Chase Bank, N.A.,
 as Administrative Agent
Loan Agency Services Group
10 South Dearborn, L2 Floor
Chicago, Illinois  60603
Attention:  Dustin Thompson
 
Re:
Kirby Corporation

 
Ladies and Gentlemen:
 
Reference is made to the Credit Agreement dated as of April 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Kirby Corporation (the “Borrower”),
the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Terms defined in the Credit Agreement and not otherwise defined herein
are used herein with the meanings specified in the Credit Agreement.  The
Borrower hereby gives notice of an election to [convert/continue] Loans under
the Credit Agreement, and, as required by Section 2.07 of the Credit Agreement,
specifies the following information for such election:
 
(a)                 The effective date of the election made pursuant to this
Interest Election Request (which shall be a Business Day) is __________, 20__.
 
(b)                The Loans to which this Interest Election Request applies are
described as follows:
 
    [Describe by Amount, Type and, if applicable, Interest Period]
 
(c)                 The Loans described in clause (b) are to be
[converted/continued] into a Borrowing of Loans of the Type, in the amounts,
and, in the case of Eurodollar Loans, having the Interest Period described as
follows:
 

_____ Eurodollar Loans comprising a Borrowing in an aggregate amount of
$__________ with an Interest Period of:

 
_____ one (1) month
_____ two (2) months
_____ three (3) months
_____ six (6) months



_____ ABR Loans comprising a Borrowing in an aggregate amount of $__________.

 

--------------------------------------------------------------------------------

The Borrower hereby certifies that on the date hereof the election made pursuant
to this Interest Election Request complies with the terms of the Credit
Agreement, and the Borrower will be deemed to have recertified the foregoing on
the effective date of the election made pursuant to this Interest Election
Request.



 
Sincerely,
     
KIRBY CORPORATION
       
By:
       
Name:
      
Title:
    

 

--------------------------------------------------------------------------------

EXHIBIT D-1
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kirby Corporation, a Nevada
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or any successor
form) or IRS Form W-8BEN-E (or any successor form).  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
     
By:
             
Name:
   
Title:
     
Date: ____________, 20__
 




--------------------------------------------------------------------------------

EXHIBIT D-2
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kirby Corporation, a Nevada
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or any successor form) or IRS Form
W-8BEN-E (or any successor form).  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]
     
By:
         
Name:
   
Title:
     
Date: ____________, 20___
 




--------------------------------------------------------------------------------

EXHIBIT D-3
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kirby Corporation, a Nevada
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
any successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or any successor form) or IRS Form W-8BEN-E (or any successor form)
or (ii) an IRS Form W-8IMY (or any successor form) accompanied by an IRS
Form W-8BEN (or any successor form) or IRS Form W-8BEN-E (or any successor form)
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[remainder of this page intentionally left blank]
 

--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]
     
By:
           
Name:
   
Title:
     
Date: ____________, 20___
 

 

--------------------------------------------------------------------------------

EXHIBIT D-4
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Kirby Corporation, a Nevada
corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
 
Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or any successor form) accompanied by one of the following forms
from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E
(or any successor form) or (ii) an IRS Form W-8IMY (or any successor form)
accompanied by an IRS Form W-8BEN (or any successor form) or IRS Form W-8BEN-E
(or any successor form) from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[remainder of this page intentionally left blank]
 

--------------------------------------------------------------------------------

[NAME OF LENDER]
     
By:
         
Name:
   
Title:
     
Date: ____________, 20___
 

 

--------------------------------------------------------------------------------

EXHIBIT E
 
FORM OF INCREASING LENDER SUPPLEMENT
 
INCREASING LENDER SUPPLEMENT, dated ____________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kirby
Corporation, a Nevada corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Commitments and/or one or more tranches of Incremental
Term Loans under the Credit Agreement by requesting one or more Lenders to
increase the amount of its Commitment and/or to participate in such a tranche;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.19; and
 
WHEREAS, pursuant to Section 2.19 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.            The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
[increase its Commitment by $[_______], thereby making the aggregate amount of
its total Commitments equal to $[________]] [and] [participate in a tranche of
Incremental Term Loans with a commitment amount equal to $[________] with
respect thereto].
 
2.            The Borrower hereby represents and warrants that (a) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement are satisfied as of the date hereof and (b) the Borrower is in
compliance (on a pro forma basis) with the covenants contained in Section 6.10
of the Credit Agreement after giving effect to this Supplement.
 
3.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
4.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of Texas.
 

--------------------------------------------------------------------------------

5.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 

 
[INSERT NAME OF INCREASING LENDER]
     
By:
        
Name:
   
Title:
   
·            Accepted and agreed to as of the date first written above:
   
KIRBY CORPORATION
       
By:
          
Name:
   
Title:
       
Acknowledged as of the date first written above:
   
JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By:
       
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

EXHIBIT F
 
FORM OF AUGMENTING LENDER SUPPLEMENT
 
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 30, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Kirby
Corporation, a Nevada corporation (the “Borrower”), the Lenders party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Agreement provides in Section 2.19 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.            The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Commitment with respect to
Revolving Loans of $[_________]] [and] [a commitment with respect to Incremental
Term Loans of $[________]].
 
2.            The undersigned Augmenting Lender (a) represents and warrants that
(i) it is legally authorized to enter into this Supplement, (ii) it satisfies
the requirements, if any, specified in the Credit Agreement that are required to
be satisfied by it in order to become a Lender and (iii) it is not an Ineligible
Institution; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.
 

--------------------------------------------------------------------------------

3.            The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
 
[_________________]
[_________________]
[_________________]
 
4.            The Borrower hereby represents and warrants that (a) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 of the Credit
Agreement are satisfied as of the date hereof and (b) the Borrower is in
compliance (on a pro forma basis) with the covenants contained in Section 6.10
of the Credit Agreement after giving effect to this Supplement.
 
5.            Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
6.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of Texas.
 
7.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 

 
[INSERT NAME OF AUGMENTING LENDER]
     
By:
           
Name:
   
Title:
   
Accepted and agreed to as of the date first written above:
   
KIRBY CORPORATION
       
By:
         
Name:
   
Title:
       
Acknowledged as of the date first written above:
   
JPMORGAN CHASE BANK, N.A., as Administrative Agent
       
By:
        
Name:
   
Title:
 

 
 

--------------------------------------------------------------------------------